EXHIBIT 10.40*

LICENSE AGREEMENT

between

Ferrari S.p.A.

Via Emilia Est 1163

41100 Modena

Italy

and

Movado Group Inc.

650 From Road -Suite 375

Paramus, N.J. 07652-3556

United States

 

*

CONFIDENTIAL PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED FROM PAGES 7, 13, 19 AND
25 AND SCHEDULE A (PAGES 34 – 35); SCHEDULE C (PAGE 37); SCHEDULE D (PAGE 38);
SCHEDULE F (PAGE 42); SCHEDULE H-2 (PAGE 47) AND SCHEDULE J (PAGE 50) AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”) PURSUANT TO RULE
24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (“1934 ACT”).



--------------------------------------------------------------------------------

INDEX

 

1.

  

Definitions

     4   

2.

  

Grant of Rights; Limits

     9   

3.

  

Product Plan - Market Forecasts

     12   

4.

  

Guaranteed Minimum Payments; Bank Guarantee

     12   

5.

  

Royalties

     12   

6.

  

Reports

     13   

7.

  

Withholding, Charges, Delayed Payments

     14   

8.

  

Verifications and Audits

     14   

9.

  

Products – Approval Procedure

     16   

10.

  

Product Development – Cooperation with Ferrari

     18   

11.

  

A&P Activity

     18   

12.

  

Supply to Ferrari – Ferrari Points of Sale - Sponsor and/or Suppliers

     19   

13.

  

Monitoring and Inspections; Compliance with Law

     20   

14.

  

Distribution of Products

     21   

15.

  

Product Liability; Insurance

     22   

16.

  

Trademarks

     23   

17.

  

Copyright and Trademarks Notice – Labels

     25   

18.

  

Early Termination

     26   

19.

  

Termination with Immediate Effect; Right of Termination

     26   

20.

  

Rights and Obligations following Expiry or Termination

     27   

21.

  

Notices

     29   

22.

  

Miscellaneous

     29   

23.

  

Code of Conduct

     30   

24.

  

Confidentiality

     31   

25.

  

Governing Law and Jurisdiction

     32   

SCHEDULES

 

Schedule A

  

Agreement Conditions

Schedule B

  

Trademarks

Schedule C

  

Product Plan

Schedule D

  

Guaranteed Minimum Payments

Schedule E

  

Products

Schedule F

  

Royalties Report

Schedule G

  

Stock Report

Schedule H - 1

  

First Demand Bank Guarantee

Schedule H - 2

  

Amounts and Terms of the First Demand Bank Guarantee

Schedule I

  

PNF Form

 

License Agreement

   Page 2 di 55     



--------------------------------------------------------------------------------

Schedule J

  

Insurance Policy

Schedule K

  

Code of Conduct

Schedule L

  

Sponsors and Suppliers

Schedule M

  

Licensee’s Affiliates and Subsidiaries

Schedule N

   Trademark Registrations

 

License Agreement

   Page 3 di 55     



--------------------------------------------------------------------------------

THIS LICENSE AGREEMENT (the “Agreement”) is entered into as of the last date set
forth on the signature page hereof (the “Effective Date”) by and between

 

(1)

Ferrari S.p.A., with registered offices at via Emilia Est 1163, P.O. Box 589,
41100 Modena, Italy, VAT No. 00159560366, for the purpose hereof duly
represented by Mr. Amedeo Felisa, in his capacity as Chief Executive Officer
(hereinafter, referred to as “Ferrari” or the “Licensor”), the party of the one
part,

and

 

(2)

Movado Group Inc., with registered offices at 650 From Road -Suite 375, Paramus,
N.J. 07652-3556, United States, for the purpose hereof duly represented by
Richard J. Coté in his capacity as President and Chief Operating Officer,
(hereinafter, referred to as “MGI” or the “Licensee”), the party of the other
part.

WHEREAS

 

(A)

Ferrari produces high-performance motor cars, known throughout the world and as
such has acquired worldwide exceptional reputation and prestige;

 

(B)

Ferrari is active in the racing car sector and within this context takes part in
various championships, foremost among which is the Formula One World
Championships;

 

(C)

Ferrari is holder and owner of a number of registered trademarks and
applications for trademark registrations and has the right to grant third
parties the right to use such trademarks in connection with a number of products
and services;

 

(D)

Licensee is active in the development, design, manufacture, advertising,
promotion and distribution of watches;

 

(E)

Licensee wishes to develop, produce, promote and market certain products by
using the trademarks granted under license by Ferrari;

 

(F)

Ferrari and Licensee (the “Parties”, each a “Party”) are willing to hereinafter
set forth the terms and conditions governing their relationship.

Now therefore, THE PARTIES HEREBY AGREE AS FOLLOW:

 

1.

Definitions

 

1.1

In addition to the terms defined in the further Articles of the present
Agreement and save if differently and expressly indicated in it, the following
terms shall have the following meaning (a singular term shall include, depending
on the context, also the plural one and vice versa):

“A&P Activities” shall mean the advertising, promotional, communication, PR,
media and/or marketing initiatives or campaigns in connection with the Products.

 

License Agreement

   Page 4 di 55     



--------------------------------------------------------------------------------

“Affiliate(s)” shall mean the Subsidiaries (as defined herein below) of each
Party and any entity (including without limitation any individual, corporation
and/or other juridical body) that directly or indirectly controls or is under
common control with a Party. For purposes of this definition, the term
“controls’ (including the correlative meanings of “controlled by” and under
“common control with”) means the power, directly or indirectly, to effectively
direct or cause the direction of the management and policies of any entity. The
current list of Licensee’s Affiliates is attached to this Agreement as Schedule
M and any changes to it will be communicated by Licensee from time to time to
Ferrari.

“Auditor” shall mean the independent internationally recognized certified public
audit firm designated by Ferrari for the purposes of Article 8 which shall be
either (i) PricewaterhouseCoopers, (ii) Deloitte Touche Tohmatsu, (ii) KPMG or
(iv) Ernst & Young.

“Confidential Information” shall mean any information, data, know how,
invention, patented or patentable, and in general any information of technical,
industrial, economical, commercial, administrative nature or of any other kind,
as well as any drawing, document, IT support or sample, that are not public or
publicly available, disclosed by either Party (the “Disclosing Party”) to the
other Party (the “Recipient Party”) (and to its Affiliates and/or
Representatives as both defined hereunder and/or Distributors) whether orally or
in writing, including but not limited to:

 

  (a)

any information, data, prospects, estimates, studies and researches, of whatever
nature, related to the management and financial structure, present and future,
of the Disclosing Party or its Affiliates;

 

  (b)

any information, data, prospects, estimates, studies and researches, of whatever
nature, including the Ferrari Creative Material, related and/or connected to the
goods used or of property of the Disclosing Party, to the business activities
and to the operative processes which will/shall be used by the Disclosing Party,
as well as to the products and/or the services (current or future) produced
and/or supplied by the Disclosing Party, including, by means of a mere example,
drawings, specifications, techniques, models, data, cad files and any other
information and/or documentation relating to the mathematics of any and all
products sold or planned for sale by the Disclosing Party, diagrams, flow chart,
research, development, processes, procedures, “know-how”, development or
marketing techniques and materials, development or marketing timetables,
strategies and development plans, including trade names, trademarks, personal
names and other information related to customers, suppliers or personnel,
pricing policies and financial information, and other information of a similar
nature, whether or not reduced to writing or other tangible form, and any other
trade secrets or non public business information;

 

  (c)

any information, data, prospects, estimates and studies of whatever nature
related to the Disclosing Party’s present or future researches and/or
development referring to products sold or planned for sale by the Disclosing
Party (of any type and model, actual or future) and any other goods and services
of the Disclosing Party;

 

  (d)

any information related to the content of the Agreement and/or any information
or materials prepared in connection with work performed under the Agreement

 

License Agreement

   Page 5 di 55     



--------------------------------------------------------------------------------

 

or any related subsequent agreement;

 

  (e)

all and any information contained in any analysis, studies and/or synthesis,
that, as a result of the examination of the Confidential Information, developed
by either Party, its Affiliates and/or its Representatives in reference to the
present Agreement or in any other circumstances.

Notwithstanding the foregoing, the term “Confidential Information” shall not
include any information (i) that was known by the Recipient Party prior to its
receipt from the Disclosing Party, or (ii) that becomes generally available to
the public otherwise than by a breach of this Agreement by the Recipient Party,
or (iii) that is subsequently disclosed to the Recipient Party by a third person
or entity which the Recipient Party is not aware is prohibited from disclosing
the same by a contractual, fiduciary or other legal obligation to the Disclosing
Party, or (iv) that is independently developed by Recipient Party without breach
of this Agreement or any use of Confidential Information, or (v) is disclosed by
Recipient Party with the prior written approval of Disclosing Party.

“Distributors” shall mean firms under contract with Licensee or any Licensee
Affiliate, selling the Products to purchasers for resale by such purchasers
either to other such purchasers or to consumers.

“Ferrari Points of Sale” shall mean the (i) stores and shops and Internet sites
owned and operated by Ferrari or any Ferrari Affiliate, (ii) stores and shops
franchised or licensed by Ferrari or by any Ferrari Affiliate and operating
under the Ferrari trade name, (iii) the Ferrari corners in third parties’ stores
provided such corners are operated, franchised or licensed by Ferrari or by a
Ferrari Affiliate, and (iv) stands, both permanent and temporary, as on the
occasion of fairs or events, which are operated under the Ferrari trade name
either by Ferrari, any Ferrari Affiliate or any Ferrari franchisee or licensee.

“Ferrari Premises” shall mean the Ferrari factory located in Maranello (Italy),
Via Abetone Inferiore n. 4.

“Guaranteed Minimum Payments” shall mean the non-refundable amounts paid by
Licensee to Ferrari in every case in relation to the rights granted under the
Agreement, pursuant to Schedule D.

“Images” shall mean, for example but shall not be limited to, photographs, still
images, designs and drawings related to the world of Ferrari (including in
particular the images of the Ferrari cars, both Formula One and Gran Turismo
cars, the images of Ferrari employees including the pilots), property of the
Licensor and or of third parties.

“Labels” shall mean the official Ferrari anti-counterfeiting labels/tags.

“Net Turnover” shall mean the amounts invoiced or, if not invoiced, the amounts
actually received for the Products sold by Licensee. For the purpose of the
calculation of the Net Turnover, sales in any currency other than Euros, shall
be converted into Euros using the average of the average exchange rate of each
month of any quarter as

 

License Agreement

   Page 6 di 55     



--------------------------------------------------------------------------------

reported by the “European Central Bank” (www.ecb.int).

In computing the Net Turnover, a deduction for a maximum of * of the total
invoiced amounts may be made for:

 

  •  

discounts granted on the basis of quantities and other discounts granted in
relation to the sale of Products,

 

  •  

discounts granted in relation to the terms of payment,

 

  •  

reductions or end-of-season/year sales,

 

  •  

discounts for promotion and/or advertising expenses and/or any other form of
support to the distribution and/or sale network,

In addition to the foregoing deductions, a deduction may also be made for
returns in computing Net Turnover which may not exceed * of the total invoiced
amounts. No other deduction shall be made in computing the Net Turnover, save
what is expressly provided for in the Agreement. The giving away of Products by
Licensee (save for the Products supplied to Ferrari), shall be computed at the
normal selling price to the trade applicable at the date the Products are given
away in the country of the Territory where the Products are given away, and
added in when computing the Net Turnover; provided, however, that
notwithstanding the foregoing, Licensee may give away up to * per year of
Products and such Products will not be counted in the Net Turnover.

For Products sold through points of sale owned or managed by Licensee or its
Affiliates, the relevant price for purposes of determining Net Turnover shall be
the actual retail selling price net of VAT and other applicable sales taxes. In
such case Licensee shall pay the percentage of Royalties indicated in Schedule
A.

Should Licensee invoice to its Subsidiaries or Affiliates, the Net Turnover
shall not be computed based on the amount of such invoices but on the amounts
invoiced by such Subsidiaries and Affiliates to the first unrelated entity.

“Producers” shall mean specialising firms in the production of the Products
and/or components of the Products and/or semi-finished Products and/or Related
Materials and/or components of the Related Materials, acting under Licensee’s
sole responsibility.

“Product(s)” shall mean the products listed in Schedule E of the Agreement that
bear the Trademarks and/or the Images and that are produced and/or distributed
and/or sold and/or advertised by Licensee.

“Product Plan” shall mean the product plan attached hereto as Schedule C.

“Related Materials” shall mean any - real or virtual - material developed for
use in connection with the Products (for example promotional brochures,
packaging or any material used for promotional, marketing and/or advertising
activities, in any way associated with the Products).

“Representatives”, shall mean the legal representatives, the officers,
directors, the

 

*

CONFIDENTIAL PORTION OF THIS EXHIBIT OMITTED AND FILED SEPARATELY WITH THE SEC
PURSUANT TO RULE 24b-2 OF THE 1934 ACT

 

License Agreement

   Page 7 di 55     



--------------------------------------------------------------------------------

managers, the auditors, employees, the agents, the external auditors, the
advisors, attorneys and Affiliates of each Party.

“Reports” shall mean the Royalties and the Stock Reports.

“Royalties Report” shall mean the report edited pursuant to the model provided
in Schedule F. It is however understood that Ferrari may – at its sole
discretion – modify the format and/or request further information.

“Royalties” shall mean the amounts due to Ferrari according to the Agreement, to
be calculated using the criteria indicated in Schedule A.

“Sell off Period” shall mean the period indicated in Schedule A, subsequent to
the Term.

“Special Promotions” shall mean the use of the Products as prizes (also in
promotional campaigns for “special offers” or “combined selling”), promotional
gadgets, promotions, gifts, etc. in order to encourage the sale of products
different from the Products or used, for example, but not limited to, for
collecting funds in connection with lotteries and/or point campaigns and/or to
promote the image, product or activities of third parties or to be included in
other products (included editorial and/or collectable products).

“Sponsor” and/or “Supplier” shall mean the sponsors or suppliers who have
acquired this qualification under an agreement with Ferrari, the current list of
which is attached as Schedule L (updated up to the date of signature of this
Agreement), and changes to which Ferrari will communicate from time to time to
Licensee.

“Stock Report” shall mean the report edited pursuant to the model contents in
Schedule G.

“Subsidiaries” of either Party shall mean any entity (including without
limitation any individual, corporation and/or other juridical body) controlled
by such Party. The current list of Licensee’s Subsidiaries is attached to this
Agreement as Schedule M and any changes to it will be communicated by Licensee
from time to time to Ferrari.

“Term” shall have the meaning as indicated in Schedule A of the Agreement.

“Territory” shall mean the geographical area described in Schedule A of the
Agreement.

“Trademarks” shall mean the trademarks and the distinctive signs listed in
Schedule B and granted by Ferrari for use by Licensee hereunder.

 

1.2

The recitals and the Schedules hereto are an integral and substantial part of
the Agreement defining the intentions of the Parties and determining the
respective rights and obligations.

 

License Agreement

   Page 8 di 55     



--------------------------------------------------------------------------------

2.

Grant of Rights; Limits

 

2.1

Subject to the terms and conditions of the Agreement, Ferrari hereby grants to
Licensee, and Licensee accepts:

 

  i.

the non assignable (except as otherwise expressly set forth herein),

 

  ii.

non sub-licensable (except for what is strictly provided in Sections 2.6, 13.4
and 14.1),

 

  iii.

exclusive (within the limits of what set forth in below Section 2.2),

 

  iv.

right and license,

 

  v.

to use the Trademarks,

 

  vi.

throughout the Term,

 

  vii.

for the development, production/manufacture, distribution, advertising,
promotion and sale of the Products,

 

  viii.

within the Territory,

 

  ix.

in compliance with the Product Plan.

 

2.2

Notwithstanding the rights granted by Ferrari to Licensee according to
Section 2.1 above, Licensee acknowledges and accepts that Ferrari:

(a) has already licensed to Hublot the right to develop, produce, manufacture,
distribute, advertise, promote and sell worldwide high-end watches bearing the
Trademarks, to be sold at a suggested retail price higher than EUR 1.500,00
(Euro one thousand five hundred/00);

(b) has already licensed to CreaLuxe SA, Switzerland the right to develop,
produce, manufacture, distribute, advertise, promote and sell worldwide 60
(sixty) luxury high-end watches bearing the Trademarks, to be sold at a
suggested retail price higher than EUR 250.000,00 (Euro two hundred fifty
thousand/00).

Ferrari represents and warrants that, to the present date, no other person or
entity has any right to use the Trademarks, or any other trademark owned by
Ferrari and/or by any Ferrari Affiliate that identifies the Ferrari brand, on or
in connection with the design, production, advertising, promotion, distribution
or sale of watches with the sole exception of the two entities indicated above.

Ferrari agrees that for the duration of this Agreement, it shall not -and shall
not permit any Ferrari Affiliate to - grant any rights to use the Trademarks (or
any other trademark owned by Ferrari and/or by any Ferrari Affiliate that
identifies the Ferrari brand) to any other person or entity for use on watches
or amend the agreements with Hublot or CreaLuxe SA to include watches with a
suggested retail price of less than EUR 1,500.00 (Euro one thousand five
hundred/00).

 

2.3

Licensee shall devote sufficient financial resources to its business and
operations hereunder and use its best efforts to establish and maintain a
substantial and expanding business under this Agreement and to sell a maximum
quantity of Products consistent with the high standards and prestige associated
with the Trademarks as provided hereunder . Should Licensee fail to submit an
initial collection of proposed Product designs for approval to Ferrari within
six (6) months after the Effective Date then

 

License Agreement

   Page 9 di 55     



--------------------------------------------------------------------------------

 

Ferrari shall have the right to request that Licensee do so within 3 (three)
months. Should Licensee fail to do so, Ferrari shall have the right, by written
request to Licensee, to require Licensee to do so and Licensee shall
communicate, in writing, to Ferrari within the following 15 (fifteen) days the
reasons for such delay. Should the delay be longer than 6 (six) months, Ferrari,
shall have the right to terminate the Agreement pursuant to Article 21 herein
below, without prejudice to Ferrari’s right to claim for any damages that may
possibly be suffered.

Notwithstanding the foregoing, it is expressly understood that Licensee shall be
entitled to distribute the Products only starting from January 1 2013.

 

2.4

For the purpose of preserving and enhancing the prestige and the image of
Ferrari and the international reputation of its Trademarks, without the prior
written consent of Ferrari, granted in accordance with Articles 9 and 11,

 

  (a)

no Product (including any possible variation thereof) and no Related Material
(included packages, the Labels, promotional brochures or any material used for
promotional activities, in any way associated with a Product or to any
modification thereof) may be produced, distributed, promoted and/or sold; and

 

  (b)

no A&P Activity may be carried out by Licensee; and

 

  (c)

Licensee shall refrain from using the Trademarks, Images and/or Labels.

 

2.5

Licensee acknowledges that no right is granted herein to use the Trademarks as
domain names (alone or combined with other elements) without the express prior
written consent of Ferrari which Ferrari shall have the right to grant or deny
in its sole and absolute discretion. Any use by Licensee of the Trademarks on
the Internet must include depictions of the Products and must also include the
“Ferrari Official Licensed Product” Logo in order to certify the authenticity of
the license rights granted to Licensee.

 

2.6

Except as otherwise expressly permitted hereunder, Licensee shall directly and
personally perform each and every activity, exercise any right and/or fulfil any
obligation contemplated herein. Licensee shall neither assign nor transfer the
Agreement, in whole or in part, nor shall Licensee grant any sub-license (except
for what strictly provided in Sections 13.4 and 14.1), nor transfer to any third
party the rights and/or obligations hereunder.

Notwithstanding the foregoing, Licensee shall be entitled to grant a sublicense
to Swissam Product Limited (and to any of its other wholly owned Subsidiaries
listed in Schedule M) to exercise and perform in whole or in part any or all of
the rights and obligations of Licensee under the Agreement, on the condition
that (i) Movado notifies Ferrari in advance of the intention to grant a
sublicense to such Subsidiaries and (ii) a copy of such sub-license agreement is
previously provided to Ferrari. In any case, it is understood that with such
possible sub-license, Movado shall not be entitled to grant to Swissam Product
Limited or any other Subsidiary listed in Schedule M further rights from the
ones granted to Movado itself by Ferrari pursuant to the Agreement or rights
contrasting in any way with the Agreement.

 

License Agreement

   Page 10 di 55     



--------------------------------------------------------------------------------

For the avoidance of any doubt, it is expressly understood that such possible
sub-license shall not be construed as a transfer or assignment of this Agreement
from Licensee to Swissam Product Limited (or to any other such Subsidiary).
Consequently, Licensee shall always be the sole party to this Agreement and is,
and will be, in any case directly liable to Ferrari for the fulfilment by
Swissam Product Limited (and by each other such Subsidiary, if any) of the
obligations set forth in this Agreement and for ensuring that the activities of
Swissam Product Limited (and each such other Subsidiary, if any) are conducted
in strict conformity with the provisions of the Agreement.

 

2.7

Licensee acknowledges and agrees that it enjoys no rights now and shall not
enjoy rights in the future with respect to the use of Images. Should Licensee
wish to use the Images, Licensee shall seek the prior written approval of
Ferrari in accordance with the procedure outlined in the Agreement, provided
however that, in the event of such approval being given, there shall be (a) an
obligation for Licensee to adequately remunerate third parties owning rights in
and to such Images; (b) an obligation for Licensee to modify, at its own cost,
such Images, in order to ensure that they comply with each applicable law and
regulation and with Ferrari’s and Ferrari’s Sponsors (in particular Formula One
Ferrari’s Sponsors) policy based on indications which will be supplied by
Ferrari. Licensee shall not be entitled to modify in any other way the Images,
without the prior written approval of Ferrari.

 

2.8

Unless the prior and discretionary approval of Ferrari is granted, Licensee
undertakes not to sell or in any way make the Products available for Special
Promotions.

 

2.9

Licensee acknowledges and agrees that Ferrari shall be entitled to carry out -
at its sole discretion - promotional, advertising and/or marketing activities in
connection with the Products in or out Ferrari Points of Sale by using any means
of communication, including - for example but not limited to - internet,
newspapers, etc.

 

2.10

During each contractual year of the Term, Licensee may submit to Ferrari a list
of a maximum of 10 (ten) guests that may access and visit the Ferrari Premises.

The access and visit of such 10 (ten) guests at the Ferrari Premises shall take
place once per each contractual year of the Term at times and on dates that have
been mutually agreed in advance by the Parties (hereinafter, the “Access Date”),
taking into account Ferrari’s operational commitments. It is expressly
understood that Ferrari shall have the right to modify the Access Dates in its
sole discretion – giving Licensee a reasonable prior notice – due to its
operational commitments.

For this purpose, Licensee shall submit to Ferrari – 90 (ninety) days before the
Access Date – a list of a maximum of 10 (ten) guests. Ferrari shall approve, in
writing, such list, in its sole and absolute discretion within 60 (sixty) days
from such submission.

During the access and visit at the Ferrari Premises of such 10 (ten) guests,
Licensee shall ensure the constant presence of a Licensee’s delegate.

All the costs and expenses related to the access and visit of the 10 (ten)
guests at the Ferrari Premises (including, as a mere example, flight and
accommodation expenses)

 

License Agreement

   Page 11 di 55     



--------------------------------------------------------------------------------

shall be borne by the Licensee. Notwithstanding the foregoing, the costs and
expenses related to the stay within the Ferrari Premises shall be borne by
Ferrari.

 

3.

Product Plan - Market Forecasts

 

3.1

Licensee shall use all reasonable commercial efforts to market the Products
throughout the Territory in accordance with the Product Plan in a manner such as
to maximize the sales, provided however that it must at all times comply with
the characteristics and prestige of Ferrari and of its activities and
trademarks.

 

3.2

Licensee shall, upon reasonable request of Ferrari, but no more than twice a
year, provide to Ferrari a summary statement regarding: (i) market orientations,
developments with respect to the Products and the sales forecasts for the next
12 (twelve) months, (ii) the price list applicable in the Territory (iii) the
competitive climate and (iv) the customer’s responses and attitudes with
reference to the promotional and advertising initiatives carried out by Licensee
hereunder and to the styling, execution and quality of the Products, as well as
any additional market research or survey, carried out in relation to the
Products or in relation to products in competition with the Products.

 

4.

Guaranteed Minimum Payments; Bank Guarantee

 

4.1

Subject to Section 5.4 herein below, Licensee shall pay to Ferrari the
Guaranteed Minimum Payments set out in Schedule D, in accordance with the terms
and conditions described therein.

 

4.2

The amounts due as Guaranteed Minimum Payments (plus VAT, if any due) shall be
invoiced by Ferrari to Licensee.

 

4.3

For the purpose of providing a sufficient guarantee for all Licensee’s financial
obligations under the Agreement, Licensee shall provide Ferrari, within 30
(thirty) days from the execution of the Agreement, an irrevocable first demand
bank guarantee issued by an international first class bank acceptable to
Ferrari.

Such bank guarantee, shall be issued - subject to Ferrari written approval of
the relevant text - in compliance with the form enclosed under Schedule H-1 and
shall renewed respectively re-issued in accordance with the terms and the
amounts as set forth in Schedule H-2.

 

5.

Royalties

 

5.1

In consideration of the rights granted to Licensee hereunder, and without
prejudice to the payment of the Guaranteed Minimum Payments, Licensee undertakes
to make timely and full payment of the Royalties to Ferrari as provided
hereunder.

 

5.2

Each amount paid by Licensee to Ferrari as Guaranteed Minimum Payment, is

 

License Agreement

   Page 12 di 55     



--------------------------------------------------------------------------------

 

intended as an advance on the Royalties due for such reference period to the
exclusion of the Royalties generated in relation to sales made a) in favour of
Ferrari, of Ferrari Points of Sale and/or Ferrari’s Sponsors or Suppliers;
and/or b) for Special Promotions, which shall therefore not be computed in the
Guaranteed Minimum Payments.

It is however expressly agreed that any Royalty payments over and beyond the
Guaranteed Minimum Payment in any one-year can be carried forward for recoupment
(i.e. “cross-collateralized”) against and applied towards any yearly Guaranteed
Minimum Payment for any year to come during the Term, up to a maximum amount of
*, in total recoupment during the Term.

 

5.3

The amounts due as Royalties shall be invoiced by Ferrari to Licensee upon
receipt of the Royalty Report. Licensee shall pay Ferrari’s invoices, sent to
Licensee by mail, within 30 (thirty) days from the date of issuance of the
invoice.

If the Royalties generated by Licensee exceed the amount invoiced by Ferrari as
Guaranteed Minimum Payment, Ferrari will invoice to Licensee the difference.

 

5.4

The Guaranteed Minimum Payments for a reference period shall not be due in the
event that the total payments made by Licensee as Guaranteed Minimum Payment and
Royalties exceed the Guaranteed Minimum Payment for such reference period
pursuant to Schedule D; however, Licensee shall be liable for the payment of the
Royalties generated in the same reference period.

 

6.

Reports

 

6.1

Within 30 (thirty) calendar days after the end of each calendar quarter or after
the termination of the Agreement for whatever reason, Licensee shall provide
Ferrari with a Royalty Report. The first calendar quarter shall end on the last
day of the calendar quarter in which the Agreement has been executed; for the
purposes of illustration, if the Agreement has been executed on February 10, the
first calendar quarter shall end on March 31. In addition to the Royalty Report,
Licensee shall provide Ferrari, within December 15 of each year of the Term with
a realistic forecast of the total amount of Royalties generated in such year,
with particular attention to the last calendar quarter. Such forecast shall be
used by Ferrari in order to draft its balance sheet correctly and shall not be
used for the invoicing procedure.

 

6.2

Within 30 (thirty) calendar days from the end of each calendar semester or from
the termination of the Agreement, for whatever reason, Licensee shall provide
Ferrari with a Stock Report. The first calendar semester shall end on the last
day of the calendar semester in which the Agreement has been executed; for
example, if the Agreement has been executed on June 10, the first calendar
semester shall end on June 30.

 

6.3

Furthermore, within 30 (thirty) calendar days from the end of each semester,
Licensee shall advise Ferrari of the number of Labels in stock and their
location.

 

*

CONFIDENTIAL PORTION OF THIS EXHIBIT OMITTED AND FILED SEPARATELY WITH THE SEC
PURSUANT TO RULE 24b-2 OF THE 1934 ACT

 

License Agreement

   Page 13 di 55     



--------------------------------------------------------------------------------

7.

Withholding, Charges, Delayed Payments

 

7.1

All amounts due by Licensee to Ferrari shall be paid in full by Licensee,
without any objection to avoid or delay the payment and, except as otherwise
provided in Section 7.2, without any deduction for withholding or other
assessments of any kind whatsoever.

Any other expense and/or cost incurred in direct or indirect connection with the
payments of the Guaranteed Minimum Payments and/or of the Royalties hereunder
(such as any cost incurred in connection with the transfer by wire of funds for
the payment of Guaranteed Minimum Payments and/or Royalties or any fee charged)
will be borne by Licensee. Ferrari is therefore entitled to receive the total
amount due.

 

7.2

To the extent that Licensee is required by law to withhold any taxes from the
Royalty payments made to Ferrari, Licensee will deduct such tax from the fees /
consideration payable to Ferrari and remit such tax to the appropriate Tax
Authority.

In advance of any amounts payable by Licensee under this Agreement, in order to
apply the lowest withholding tax rate, Licensee shall timely provide Ferrari
with the proper documentation required by the relevant Tax Authority to obtain
any reduction in withholding tax rate available under the relevant Treaty for
the avoidance of the double taxation.

Licensee shall deliver to Ferrari an official receipt for any taxes withheld and
any other documents necessary to enable Ferrari to claim a foreign tax credit.

Should Licensee fail to timely provide such documentation or should such
documentation not correspond to withheld and paid amounts, Ferrari shall be
entitled to invoice Licensee the amounts of withholding not recovered or paid
exceeding the provision of Treaty for the avoidance of the double taxation.

 

7.3

All and any other rights for which provision is made herein or under applicable
law in favour of Ferrari shall be reserved to Ferrari in the event of any delay
in the payment of the Guaranteed Minimum Payments or the Royalties, Ferrari
shall be entitled to receive from Licensee the interest on late payment as
determined by Schedule A.

 

8.

Verifications and Audits

 

8.1

Licensee hereby grants to Ferrari the right to perform an audit (one for each
contractual year and during the Retention Period (as defined in Section 8.2)
with respect to the contractual year under audit) through an Auditor who shall
inspect all books and records of Licensee and/or its Affiliates in relation to
the production, distribution and sale of the Products and all other documents
the Auditor shall deem to be relevant for purposes of the Agreement. For such
purpose, Licensee undertakes to maintain correct accounting documentation in
relation to the Producers and the Distributors. Licensee undertakes to consent
the actual, regular and prompt performance of each audit.

 

License Agreement

   Page 14 di 55     



--------------------------------------------------------------------------------

In addition, the Auditor shall inspect the records of Licensee or its Affiliates
on which Licensee’s Reports are based, and in general all premises, books,
records and other documentation relating to the Products, provided that the
Auditor shall hold such information in strict confidence except as necessary to
adequately report to Ferrari and Licensee on the accuracy of Licensee’s Reports.

Furthermore, Ferrari shall have access to and shall have the right to control,
either directly or through third parties designated by the same, including the
Auditor, all the locations in which the Products are designed, manufactured,
distributed and/or sold. However, Ferrari’s right applies only to Producers and
sale points directly or indirectly controlled by Licensee.

 

8.2

In addition, Licensee also hereby grants Ferrari the right to perform 2 (two)
additional audits within 2 (two) years following expiry of the Agreement and/or
expiry of the Sell off Period, if granted. Licensee shall therefore maintain,
and allow Ferrari to have access to, all data and/or documents necessary for the
audit and for the relevant verifications for such period, but in no
circumstances for a period longer than that laid down as mandatory for the
keeping of documents and books of account for tax purposes (the “Retention
Period”). For the avoidance of any doubt, the Retention Period shall be
determined by the law of the place where the records are kept.

 

8.3

Should the audits set forth in Sections 8.1 and 8.2 reveal incorrect figures
which have resulted in underpayments by Licensee to Ferrari of 3% (three
percent) or more of Royalties shown to be due and/or of any other amount due to
Ferrari, Licensee shall be obliged to forthwith pay all the costs and expenses
relating to the verification and audit, as invoiced by the Auditor. Should the
aforementioned audit confirm the correctness of Licensee’s figures or reveal
incorrect figures which resulted in underpayments by Licensee to Ferrari of less
than 3% (three percent) of royalties shown due, then all costs and expenses
relating to the verification and audit, as invoiced by the Auditor, shall be
borne by Ferrari.

In every case of underpayment, irrespective of the amount, Licensee shall
forthwith pay to Ferrari an amount equal to double the difference discovered,
plus any interest accrued thereon. Any payment by Licensee to Ferrari shall be
made without prejudice to Ferrari’s other rights and remedies including the
right to claim for further damages. Said payment shall be made within 30
(thirty) days from the date of issuance of the invoice.

 

8.4

The results of such audits shall be considered as binding on both Parties;
consequently, the Parties expressly and immediately waive each and every right
to raise exception or objection in respect of such audits and/or their results,
in all and any circumstances and in all and any judicial and/or arbitration
procedure.

 

8.5

Should it be impossible to conduct the audits indicated in above Sections 8.1
and 8.2 due to the conduct of Licensee (e.g. intentional destruction of
documentation or inadequate conservation of such documentation), Licensee shall
pay to Ferrari as a penalty – for every year in respect of which such audit
could not be executed, in total or in part – a sum equal to double the amount of
the Guaranteed Minimum Payments due for the period during which it has not been
possible to conduct the audit, without

 

License Agreement

   Page 15 di 55     



--------------------------------------------------------------------------------

 

prejudice to any other right of Ferrari. Licensee, upon Ferrari’s invoice, shall
pay such penalty within 30 (thirty) days from the date of issuance of the
invoice.

 

9.

Products – Approval Procedure

 

9.1

Licensee shall cause the Products to meet and conform to high standards of
style, quality and appearance, and in particular to ensure compliance with the
prestige and quality of Ferrari and its activities, achievements, trademarks and
products, provided that Products approved by Ferrari as provided in this Article
9 shall conclusively be deemed to satisfy such requirements.

 

9.2

Licensee shall not be entitled to advertise, distribute, use or produce
(excluding limited quantities for reasons related to development or approval) or
sell any Product, or use the Related Materials, Trademarks and/or Images or any
other element related to Ferrari without having obtained Ferrari’s prior written
approval pursuant to this Article 9. Should Licensee wish to use the Related
Materials, the Trademarks and/or the Images for purposes different from those
approved, Licensee shall again seek the prior written approval of Ferrari in
compliance with the procedures hereunder.

 

9.3

The specific approval procedure shall be as follows, it being understood that
Licensee shall obtain Ferrari’s prior written approval (which may be via e-mail)
with respect to each and every step hereinafter outlined and that the approval
of each step is a condition for the beginning of the next step:

 

  (i)

a written description of the concept of such Product and/or Related Material,
including full information on the nature and function of the proposed item and a
description of the use of the Trademarks and/or the Image;

 

  (ii)

printed spreadsheets relating to the technical specifications of the Product;

 

  (iii)

a reasonable number of pre-production samples of the Product or of the Related
Material for Ferrari’s approval.

 

  (iv)

the packaging, labels and any other material (accompanying or containing the
Product) incorporating the Images, the Trademark;

 

  (v)

any initiative or promotional campaign linked, either directly or indirectly, to
the Product;

 

  (vi)

any material (including the Related Materials) used inside the sale points for
the sale of the Product;

 

  (vii)

any use of the Trademarks and/or Images and/or Products for promotional purposes
or for reasons related to sales.

 

9.4

Ferrari shall be entitled to request and to obtain a reasonable number of
production samples of Products as provided on Schedule A and/or Related
Materials and/or the Labels so as to check that the same comply with the samples
or prototypes approved

 

License Agreement

   Page 16 di 55     



--------------------------------------------------------------------------------

 

by Ferrari. If so requested, these samples shall be sent to Ferrari immediately
after the start of production and prior to their marketing or distribution.
Should the Products and/or the Related Materials not comply with the
prototype(s) approved by Ferrari, Ferrari may request and obtain the immediate
cessation of production and distribution on the market and/or the sale of such
Products and/or Related Materials.

 

9.5

The Products shall be in compliance with all applicable legislation. Sale or
distribution in whatever form of Products not complying with such specifications
(i.e., “seconds” or “rejects”) is therefore expressly prohibited.

 

9.6

Licensee undertakes to submit each request for approval, in writing, to Ferrari
at the latest 30 (thirty) business days before the date planned for commencement
of the activity relating to the request;

 

9.7

Ferrari shall approve, in writing, all submissions, in its sole and absolute
discretion.

 

9.8

Any submission or resubmission not approved within ten (10) business days after
receipt by Ferrari shall be deemed disapproved, provided that Ferrari shall use
reasonable efforts to provide an explanation for each disapproval.

 

9.9

Upon receipt of Ferrari’s approvals hereunder, Licensee shall have the right to
produce sufficient quantities of Product and/or of Related Materials to meet
projected demand based on Licensee’s good faith business judgment. In no
circumstances shall the level of Product inventory exceed what is reasonable and
customary.

 

9.10

After an element of the Product and/or Related Material to which the Trademarks
and/or the Images apply has been approved by Ferrari, Licensee shall not make
any changes without resubmitting the modified article for Ferrari’s written
approval in full compliance with the procedure laid down in the Agreement.

 

9.11

In the event that any alterations are reasonably requested by Ferrari after the
start of production, Licensee shall make the alterations and undertakes to halt
immediately the production of the items previously approved and the reasonable
costs for such changes shall be borne by Ferrari, including, without limitation,
any costs for re-work, order cancellation and all other amounts incurred by
Licensee in connection with halting production and making the changes requested
by Ferrari; provided, however, that if Licensee notifies Ferrari that it does
not agree with the alterations requested, Licensee shall have no obligation to
make the alterations but it shall nevertheless halt production of the previously
approved items as required under this Section 9.11 and in any event Licensee
shall have the right to sell off any of its remaining inventory of the
previously approved items. It is however understood that Licensee shall make
alterations to previously approved Products and/or Related Materials, without
any charge for Ferrari where such alterations have been made necessary by
inaccuracies or imprecision in the characteristics of the Products and/or the
Related Materials or their non compliance with the preproduction prototypes in
Ferrari’s possession and/or modifications to the applicable standards by law or
any other reason beyond the control of Ferrari.

 

9.12

Licensee shall appoint an experienced project manager, reasonably acceptable to

 

License Agreement

   Page 17 di 55     



--------------------------------------------------------------------------------

 

Ferrari. Such project manager is to be in charge of Licensee’s entire program in
relation to the Products and/or the Related Materials and will therefore be the
contact person for Ferrari. The appointment of the aforementioned project
manager shall be notified by Licensee to Ferrari within 30 (thirty) days from
the execution of the Agreement. Ferrari shall appoint, from time to time, its
authorised representative who will be in charge of giving approvals as required
herein.

 

10.

Product Development – Cooperation with Ferrari

 

10.1

Upon Licensee’s request from time to time, Ferrari shall use reasonable efforts
to provide Licensee, with creative concepts for the Products, including, without
limitation, designs, pictures and other items as to which Ferrari may own the
associated intellectual property rights (the foregoing referred to as the
“Ferrari Creative Material”).

 

10.2

The Ferrari Creative Material shall remain the exclusive property of Ferrari and
shall be provided to Licensee strictly for the purposes of development of the
Products. Therefore, Licensee undertakes not to use any of such materials for
any other purpose and to return them upon Ferrari’s first request and, in any
event, at the termination of the Agreement irrespective of the grounds
therefore.

 

10.3

Licensee shall reimburse to Ferrari, within thirty (30) days after receipt of a
written statement setting forth in reasonable detail all such costs, all out of
pocket costs reasonably and directly incurred by Ferrari in providing the
Ferrari Creative Material to Licensee.

 

11.

A&P Activity

 

11.1

Subject to the terms and conditions contained herein, Licensee shall use its
best endeavours to duly promote the Product(s) with A&P Activities to be carried
out throughout the Territory. All taxes, costs, expenses and other charges in
relation to each and every A&P Activity undertaken by Licensee shall be borne by
Licensee.

 

11.2

Without prejudice to the fact that Licensee bears sole responsibility for the
definition of the media plan, the media strategies and any other A&P Activity
shall be discussed by the Parties from time to time and approved in advance in
writing by Ferrari in relation to the Products and/or the Related Materials. For
such purpose Licensee undertakes to submit, reasonably in advance, all and any
A&P Activity to Ferrari for prior approval. Ferrari’s approval shall be in
writing within 10 (ten) working days from Licensee’s submittal, provided that
Ferrari shall use reasonable efforts to provide an explanation for each
disapproval. All A&P Activities shall be notified to Ferrari using the PNF form
shown in Schedule I.

It is confirmed that Licensee shall have no right to carry out A&P Activities in
connection with the Products and/or Trademarks in the absence of Ferrari’s prior
written approval and pursuant to the principles herein. Ferrari shall grant its
approval at its sole discretion (but such discretion not to be exercised in a
way that could

 

License Agreement

   Page 18 di 55     



--------------------------------------------------------------------------------

frustrate the essential purpose hereof), especially having regard to the image
and international prestige of Ferrari and of its trademarks and activities.

 

11.3

Save for what provided in Section 2.4, Licensee shall have no right to carry out
A&P Activities showing in them solely and exclusively the Trademarks and/or the
Images nor such Trademarks and/or the Images shall constitute the principal
image of the A&P Activities carried out by Licensee.

Licensee shall refrain from using the Products in A&P Activities or any other
activity which entails any use of trademarks different from the Trademarks
(prohibition of dual branding) and the promotion of products different than the
Products.

Licensee acknowledges and agrees that it is expressly forbidden to use telesales
and TV- promotions for the purposes of advertising since these methods are
prejudicial to Ferrari’s image.

 

11.4

During each contractual year of the Term, Licensee undertakes to spend or cause
to be spent an amount equal to * for the carrying out the approved A&P
Activities; provided that solely for purposes of calculating Licensee’s
expenditure obligation under this Section 11.4, Licensee’s Product sales to
Ferrari and Ferrari Points of Sale shall be excluded from Net Turnover.

 

11.5

Licensee agrees to provide Ferrari, without delay the end of each calendar year
of the Term, documentation deemed appropriate by Ferrari confirming that the
relevant investment as set forth in Section 11.4 has been made during the
immediately preceding year.

 

12.

Supply to Ferrari – Ferrari Points of Sale - Sponsor and/or Suppliers

 

12.1

During each calendar year hereof Licensee shall provide to Ferrari, free of
charge and upon Ferrari’s choice, the number of sample Products indicated in
Schedule A.

 

12.2

Subject to Product availability and Licensee’s standard credit conditions and
other standard terms of sale, Licensee shall sell Products to Ferrari, Ferrari
Points of Sale and (only upon Ferrari’s written approval) to Ferrari Sponsors
and Suppliers at the *; Royalties at the normal rates shall be payable by
Licensee to Ferrari in respect of the sale of such Products.

 

12.3

The Products supplied to or purchased by Ferrari pursuant to this Article 12
shall be supplied Ex Works (Incoterms 2010) by Licensee to one or more Ferrari
Points of Sale, based on Ferrari’s indications, or where no indication is given
to Ferrari’s Premises in Maranello (MO).

 

12.4

Licensee acknowledges the right, already granted by Ferrari to certain Ferrari
Sponsors and/or Suppliers identified on Schedule L, to source from third parties
or to develop with third parties products similar to Products for promotional
purposes only and in no event for re-sale, without this constituting in any way
a breach of the

 

*

CONFIDENTIAL PORTION OF THIS EXHIBIT OMITTED AND FILED SEPARATELY WITH THE SEC
PURSUANT TO RULE 24b-2 OF THE 1934 ACT

 

License Agreement

   Page 19 di 55     



--------------------------------------------------------------------------------

Agreement. Ferrari shall not grant or permit any of its Affiliates to grant the
right to develop with third parties products identical to the Products for
promotional purposes to any additional Sponsors or Suppliers after the date of
this Agreement, nor renew or permit the renewal any rights already granted
beyond the current term for such rights.

 

13.

Monitoring and Inspections; Compliance with Law

 

13.1

Ferrari and its Representatives shall have the right to inspect the areas where
the Products and/or Related Materials and/or Labels are developed, manufactured,
packaged, stored, distributed or sold to the extent reasonable, appropriate and
necessary to monitor compliance with the terms of this Agreement.

 

13.2

Licensee undertakes to systematically apply appropriate quality control
procedures to the Products and to the Related Materials, and not to produce or
sell any Product and/or Related Material which is unsafe for the final user
and/or which does not fully conform to the laws of the country where it is to be
sold or distributed.

 

13.3

Licensee shall be responsible and liable to Ferrari and to any third parties for
the development, manufacture, distribution, promotion, marketing and use of the
Products and of the Related Materials in the Territory.

Licensee agrees to indemnify, to defend and to hold harmless Ferrari against any
and all claims arising out of any breach and/or alleged breach of any applicable
law, rule, regulation or requirement during the manufacturing and packaging
process (carried out by Licensee, by Producers or through third parties), with
particular reference, but not limited to, environmental issues, work safety,
health, child labour, etc.

 

13.4

With respect to manufacture and packaging only, Licensee may use other Producers
(if necessary, granting them a limited sub-licence which shall be previously
approved in writing by Ferrari) but undertakes to appoint only individuals and
entities not in any way prejudicial to the image of Ferrari, its products and/or
activities. With the exception of Licensee’s Subsidiaries indicated in Schedule
M, Licensee may not appoint and/or use Producers, which have not been previously
approved by Ferrari according to Section 13.5. Licensee is, and will be,
directly responsible to Ferrari for ensuring that the activity related to such
manufacture and packaging by Producers is conducted in strict conformity with
the provisions of the Agreement and all applicable laws and regulations.

 

13.5

Within 30 (thirty) days following the entry into force of the Agreement,
Licensee shall provide Ferrari with a list of the Producers (with complete
address and location) as well as of the manufacturing facilities to be used for
the manufacturing of Products and/or Related Materials, such list to be updated
from time to time. Ferrari hereby undertakes to keep confidential any such
information provided to it hereunder and shall use such information solely for
the purposes of verifying due fulfilment of the obligations laid down in the
Agreement. The foregoing shall not apply to Licensee’s Subsidiaries indicated in
Schedule M which shall be considered approved by the execution of this
Agreement.

 

License Agreement

   Page 20 di 55     



--------------------------------------------------------------------------------

Ferrari shall have the right to approve each Producer. Ferrari’s approval may be
denied or revoked for valid reasons, including but not limited to the Producer’s
involvement, in any way, in counterfeiting Ferrari’s Trademarks. Ferrari shall
issue its approval or refusal to approve within 15 (fifteen) business days from
the date of Ferrari’s receipt of the list of Producers or subsequent updates.
Ferrari shall notify any withdrawal of approval in good time along with the
reasons for such withdrawal.

It is understood that, in case of material failure of any Producer’s
manufacturing or packaging premises to comply with the provisions of
Section 13.6, Ferrari shall be entitled to require and to obtain from Licensee
the immediate cessation of the relationship between Licensee and such Producer
with respect to the Products. In such a case, Licensee shall cease any such
relationship with the Producer, with the exception of activities related to the
fulfilment of orders in progress in relation to Products and/or Related
Materials, it being however understood that such cessation shall become
effective within 3 (three) months at the very latest.

Licensee further undertakes to impose on Producers the same obligations
incumbent upon it under the Agreement. Licensee is, and will be, in any case
directly liable to Ferrari for ensuring that the activity related to such
manufacture and packaging by Producers or by other sub-contractors is conducted
in strict conformity with the provisions of the Agreement. Therefore, Licensee
shall be liable for and undertakes to indemnify and hold harmless Ferrari from
and against any loss, damage, charge, cost and expense (including but not
limited to attorney’s fees) arising from or out of any claim, demand or action
in any case related to any intentional or negligent damage or default and/or
breach with regard to the terms and conditions hereof by the Producers, as well
as their agents and/or distributors.

 

13.6

Licensee represents and warrants that its own Producer’s manufacturing premises
as well as the activities carried out by Licensee or by the Producers with
respect to the Products are (and will in the future always be) in material
compliance with all applicable environmental, work safety, and health laws,
rules and regulations and requirements (with particular reference, but not being
limited to the prohibition of child labour).

As far as the prohibition of child labour is concerned, Licensee undertakes to
issue a formal declaration by its officers (respectively the Producer’s
officers) stating that all relevant international or local laws, rules or
regulations are and will be complied with.

Licensee undertakes not to bind the Producers with whom Licensee has executed a
contract for the manufacture of Products to any obligation not to execute
contracts and/or agreements with Ferrari for the supply of products different
from the Products, both during the duration of the Agreement and after its
termination for whatever reason.

 

14.

Distribution of Products

 

14.1

With respect to the sole distribution activities, Licensee may use its
Subsidiaries and/or other Distributors for the distribution of the Products (if
necessary, granting

 

License Agreement

   Page 21 di 55     



--------------------------------------------------------------------------------

 

them a limited sub-licence which shall be previously approved in writing by
Ferrari) but undertakes to appoint only individuals and entities not in any way
prejudicial to the image of Ferrari, its products and/or activities.

With the exception of Licensee’s Subsidiaries indicated in Schedule M of the
Agreement (which are considered approved by Ferrari with the execution of this
Agreement), Licensee may not appoint and/or use Subsidiaries and/or
Distributors, which have not been previously approved by Ferrari according to
Section 14.2. Licensee is, and will be, directly responsible to Ferrari for
ensuring that the activity related to the sale and/or distribution of the
Products by such Subsidiaries and/or Distributors is conducted in strict
conformity with the provisions of the Agreement and all applicable laws and
regulations.

 

14.2

Within 30 (thirty) days following the entry into force of the Agreement,
Licensee shall provide Ferrari with a list of the Subsidiaries and/or
Distributors (with complete address and location), such list to be updated from
time to time. Ferrari hereby undertakes to keep confidential any such
information provided to it hereunder and shall use such information solely for
the purposes of verifying due fulfilment of the obligations laid down in the
Agreement.

With the exception of Licensee’s Subsidiaries indicated in Schedule M, Ferrari
shall have the right to approve each Subsidiary and/or Distributor. Ferrari’s
approval may be denied or revoked for valid reasons, including but not limited
to the Subsidiary’s and/or Distributor’s involvement, in any way, in
counterfeiting Ferrari’s Trademarks. Ferrari shall issue its approval or refusal
to approve within 15 (fifteen) business days from the date of Ferrari’s receipt
of the list of Subsidiaries and/or Distributors or subsequent updates. Ferrari
shall notify any withdrawal of approval in good time along with the reasons for
such withdrawal.

Licensee further undertakes to impose on such Distributors and Subsidiaries the
same obligations incumbent upon it under the Agreement. Licensee is, and will
be, in any case directly liable to Ferrari for ensuring that the activity
related to such Subsidiaries and/or Distributors is conducted in strict
conformity with the provisions of the Agreement. Therefore, Licensee shall be
liable for and undertakes to indemnify and hold harmless Ferrari from and
against any loss, damage, charge, cost and expense (including but not limited to
attorney’s fees) arising from or out of any claim, demand or action in any case
related to any intentional or negligent damage or default and/or breach with
regard to the terms and conditions hereof by the Subsidiaries and/or
Distributors.

 

14.3

The Parties expressly agree that Ferrari shall be entitled to sell the Products
to consumers through the Ferrari Points of Sale.

 

15.

Product Liability; Insurance

 

15.1

The design, publishing, development, production/manufacture, distribution,
advertising, promotion and sale of the Products and of the Related Materials by
Licensee, its Subsidiaries, Affiliates, Producers and/or Distributors shall be
carried out

 

License Agreement

   Page 22 di 55     



--------------------------------------------------------------------------------

 

at Licensee’s sole risk, hazard and liability. Ferrari’s approval and control
rights hereunder shall not limit Licensee’s liability in any way nor create any
liability for Ferrari.

 

15.2

Licensee shall be liable for any damage, claim, action, demand, or the like,
arising from or in direct or indirect connection with the Products and/or the
Related Materials, their design/concept, manufacture, use, distribution,
promotion and sale. Licensee therefore undertakes to indemnify and hold Ferrari
totally harmless with respect to any third party claim in any way related
thereto and to reimburse Ferrari for any reasonable expense (including legal
fees) and prejudice incurred. .

 

15.3

Without prejudice to the above, at the execution date of the Agreement Licensee
declares and represents that it has taken out third party general liability and
umbrella insurance according to the conditions indicated in Schedule J. Licensee
undertakes to renew such insurance and/or to take out, at its expense, prior to
the production, distribution and/or sale of the Products and the Related
Materials a third party general liability and umbrella insurance covering
Licensee and Ferrari (the latter as additional insured parties) against
liability claims arising from injury to persons or property, directly or
indirectly, relating to the Products and/or Related Materials, or to their
manufacture, use, sale, for both the entire duration of the Agreement (including
the Sell off Period, if any) and at any time thereafter. Licensee must provide
to Ferrari at Ferrari’s first request, and, in any event, at the latest within
45 (forty five) days of the execution date of the Agreement a certificate of
insurance.

Licensee undertakes to maintain such insurance in force and full in effect, with
the ceilings agreed with Ferrari, for the entire duration of the Agreement
(including the Sell off Period, if any) and for at least 2 (two) years after the
expiry or termination hereof, irrespective of the grounds for such termination.

 

16.

Trademarks

 

16.1

Ferrari represents and warrants that the Trademarks are registered or in course
of registration in the countries listed in Schedule N and represents that to the
best of its knowledge the Trademarks do not violate any third party rights in
the Territory. Licensee acknowledges that, in consideration of the worldwide
scope of the rights granted hereunder, the same are granted under the
qualifications of fact and law that are pertinent for the Term. Accordingly,
Ferrari makes no warranty as to whether the Trademarks are, or may, be
registered or exploited in all the countries in which Licensee may decide to
distribute the Products.

 

16.2

Therefore, the obligations assumed by Licensee hereunder will not, in any way,
be conditioned, terminated, or limited by (a) an impossibility or difficulty, if
any, in the registration or exploitation of the rights granted hereunder,
(b) any third party objection or claim on the rights granted hereunder.

 

16.3

Licensee acknowledges, without any reservation or limitation whatsoever, the
property rights of Ferrari in relation to the Trademarks. Therefore, Licensee
undertakes not to lay claim to the ownership of the rights granted hereunder. In
this respect, Licensee

 

License Agreement

   Page 23 di 55     



--------------------------------------------------------------------------------

 

represents that it has not registered or exploited – either directly or
indirectly, or by means of connected entities or entities under its control –
and undertakes not to register or exploit during the Term or at any time
thereafter, trademarks, trade-names, service marks, logos, domain names or the
like, that are identical or confusingly similar to the Trademarks.

The undertakings of Licensee under this Section 16.3 are not subject to any
limitation, either geographical or temporal, and are therefore binding during
the Term and thereafter, at the expiry or termination hereof, irrespective of
the grounds for such termination, also in those countries, if any, in which the
Trademarks have not yet been registered by Ferrari.

 

16.4

Each registration of the Trademarks by Licensee, also as domain names and in any
country of the Territory, shall be made with Ferrari’s prior written approval
and in the name of Ferrari, shall be exclusive property of Ferrari and shall
inure to the benefit of Ferrari alone. Expenses arising from the deposit and
registration of the Trademarks in those countries in which Ferrari deems it
possible, at its sole discretion, to validly register the Trademarks, shall be
borne by Ferrari.

 

16.5

Licensee shall, at Ferrari’s request and expenses, take all reasonable measures
necessary to assist Ferrari so as to avoid the cancellation of the Trademarks
due to lack of exploitation, under the laws of any country of the Territory.
Therefore, Licensee shall use its best endeavours in order to sell or make
available in each country and area of the Territory where the Trademarks are
registered sufficient quantities of Products in order to avoid such
cancellation.

 

16.6

Each and every right, if any, acquired by Licensee in the name of Ferrari, shall
inure solely to the benefit of Ferrari. In the event Licensee should become the
holder of any right to the Trademarks, Licensee agrees to immediately inform
Ferrari and undertakes to implement, at Ferrari’s request and expense, any
necessary and/or advisable procedure for the transfer of any such rights to
Ferrari.

 

16.7

Licensee shall arrange, if necessary, at its own expense and with the assistance
of Ferrari, for the possible registration of the Agreement and to Licensee’s
enrolment as registered licensee or registered user of the Trademarks, with the
competent authorities of those countries indicated by Ferrari. In this context,
the Parties will execute the deeds and documents necessary, it being understood
that no such deed/document may be interpreted as a supplement to, and/or waiver
of, the Agreement.

 

16.8

Each Party shall promptly inform the other when it becomes aware of any act,
conduct or claim of a third party, liable to prejudice, in any manner and with
respect to any class, the other Party’s trademarks (infringement,
counterfeiting, filing of trademarks, application for forfeiture, proceedings
for the revocation of the other party’s trademarks, and the like). As far as
possible, each Party shall provide the other with those elements of evaluation
and/or evidence to allow the other Party to decide on the appropriate course of
legal action with respect to both the appropriation of such trademarks and
compensation for the prejudice incurred.

 

16.9

Ferrari shall enjoy the exclusive right, exercisable at its absolute discretion,
to decide

 

License Agreement

   Page 24 di 55     



--------------------------------------------------------------------------------

 

if and, if so, which legal action to initiate with respect to any violation or
imitation in respect of the Trademarks and/or the Images. Only Ferrari is
entitled to act in the event of infringement of the Trademarks and/or the Images
or in the case of unfair competition in the Territory, and to initiate, pursue,
defend and transact, in its name, any proceeding in the Territory, pertaining to
the Trademarks and/or the Images.

In the event Ferrari should decide not to initiate legal proceedings, and should
authorise Licensee to do so, and should Licensee endeavour to assume all costs
and expenses relative thereto, any indemnity obtained as a result of such
proceedings shall be for the account of Licensee.

 

16.10

Licensee undertakes not to use the Trademarks in (or in relation to) its
corporate name nor as domain names (alone or in association with other
elements).

 

16.11

At expiry or termination of the Agreement, irrespective of the reason thereof,
all the rights of Licensee in relation to the Trademarks, shall immediately
revert, or, in any event, be transferred to Ferrari and will become exclusive
property of the latter, and Licensee will not assert any claim to the contrary,
whether during the Term or at any time thereafter.

In this context, Licensee undertakes, at its sole expense, to sign and/or file
all documents and statements which may possibly be required, in conformity with
all and any regulations applicable in the Territory, to reinstate (or instate)
Ferrari in all the rights relative to the Trademarks also as domain names (alone
or in relation with other elements). Within 30 (thirty) days of receipt of a
request therefore from Ferrari, Licensee shall provide Ferrari with all such
documents and statements as may be reasonably required for this purpose.

 

17.

Copyright and Trademarks Notice – Labels

 

17.1

Licensee shall include the copyright and/or trademark notice on all packages
used for the Products, relevant warranty booklets, , advertisements and
promotional releases in which the licensed Trademarks appear, in accordance with
instructions from Ferrari, including but not limited to reasonable instructions
with respect to position and letter size and in every case to protect the rights
of Ferrari in accordance with the applicable rules in all the countries of the
Territory.

 

17.2

Licensee undertakes to affix and maintain at its sole cost and expense, and
shall ensure that the Labels (which shall have an estimated cost not higher than
* Label) are affixed to each and every package for use with the Products and
Related Materials provided that each single Product shall have its own
stand-alone package. For the avoidance of any doubt, one package shall not
contain more than one Product inside of it. The Labels will be exclusively
purchased by or for Licensee from the entity designated in writing by Ferrari
(currently Artigrafiche Pagani, Milano, Italy). Licensee shall avoid, and shall
ensure that any Producer avoids, the affixing of Labels on Products and Related
Materials that are not approved in accordance with the provisions hereof.
Licensee shall avoid, and shall ensure that any Producer avoids, the use, sale
and/or provision of the Labels to third parties, without the express prior

 

*

CONFIDENTIAL PORTION OF THIS EXHIBIT OMITTED AND FILED SEPARATELY WITH THE SEC
PURSUANT TO RULE 24b-2 OF THE 1934 ACT

 

License Agreement

   Page 25 di 55     



--------------------------------------------------------------------------------

written consent of Ferrari, during the Term and the Sell off Period, if any, and
at any time after expiry or termination of the Agreement, irrespective of the
grounds therefore. Furthermore, upon termination for whatever reason of the
Agreement, Licensee shall promptly deliver, within 60 (sixty) days from such
termination, and shall ensure that any Producer and/or any other third party
authorised to have the Labels, shall deliver to Ferrari the Labels in stock at a
location indicated by Ferrari. The cost of the Labels at their original purchase
price shall be reimbursed by Ferrari to Licensee. The cost of the delivery of
the Labels to Ferrari shall be borne by Licensee.

 

18.

Early Termination

 

18.1

In the event of default of Ferrari or of Licensee in the fulfilment of any of
their respective obligations under the Agreement, the non-defaulting Party will
be entitled to give written notice to that effect to the defaulting Party
specifying in detail such default or breach and demanding that the defaulting
Party fulfil the relevant specific obligation within 15 (fifteen) days from
receipt of such notice. Unless the default is remedied within the term mentioned
above, the Agreement shall be deemed automatically terminated pursuant to
Article 1454 of the Italian Civil Code. The terms of this Section 18.1 will not
apply in those cases of default of Licensee governed by the termination
provisions contained in Article 19 hereof.

 

18.2

The termination of the Agreement shall not release Licensee from the obligations
incumbent upon it up to the date of such termination (including, but not limited
to payments by Licensee to Ferrari), nor release Licensee from its liability for
default and for damage suffered by Ferrari as a result of breach of the
Agreement.

 

18.3

Waiver by a Party of notice of default to the other Party will not prevent the
non-defaulting Party from terminating the Agreement, in the event of further
similar, or different, default by the other Party nor from the right to demand
fulfilment of each and every obligation of the other Party under the Agreement.

 

19.

Termination with Immediate Effect; Right of Termination

 

19.1

Ferrari shall also have the right to terminate the Agreement, pursuant to
Article 1456 of the Italian Civil Code, without regard to the procedure
described under Article18, in the following cases (i) non-fulfilment by Licensee
of the obligations for which provision is made in Section 2.4; (ii) delay (of
more than 30 (thirty) days) by Licensee in the payment of the invoices related
to the Guaranteed Minimum Payments and/or the Royalties; (iii) delivery or
distribution of Products not submitted to Ferrari for approval or not approved
by Ferrari, as provided under Article 9; (iv) the undertaking of A&P Activities
by Licensee and by the Subsidiaries without the prior approval of Ferrari as
provided under Article 11 ; (v) assignment of the Agreement and/or granting of
sublicenses in breach of Section 2.6; (vi) non-fulfilment by Licensee of the
obligations for which provision is made in Section 2.7; (vii) non-fulfilment by
Licensee of the obligations for which provision is made in Section 11.4;
(viii) failure by Licensee to provide Ferrari, under the terms and pursuant to
Section 4.3 and Schedules H-1 and H-2, with a first demand bank guarantee;
(ix) failure by Licensee

 

License Agreement

   Page 26 di 55     



--------------------------------------------------------------------------------

 

to take out and maintain sufficient insurance cover as provided under Article
15; (x) failure by Licensee to notify a change in control pursuant to
Section 22.6; or (xi) non-fulfilment by Licensee of the obligations for which
provision is made in Article 24.1, other than inadvertent disclosure.

Notwithstanding the above, in case of undertaking of A&P Activity by any
Producer, Distributor and/or Distributor’s customer which have not been approved
by Ferrari according to Article 11, Ferrari shall not have the right to
terminate immediately the Agreement but shall be entitled to give written notice
to Licensee, demanding that the breach be remedied and/or that Licensee
terminate its relationship with such Producer, Distributor and/or Distributor’s
customer within 30 (thirty) days from receipt of such notice. Unless Licensee
fulfils Ferrari’s request within the term mentioned above, the Agreement shall
be automatically terminated.

The Agreement shall be deemed automatically terminated, with immediate effect,
pursuant to Article 1353 of the Italian Civil Code in the event of (i) total
discontinuance of the industrial or commercial activity of the Licensee, save
for corporate restructuring of usual and justified character, or (ii) known
insolvency of the Licensee, even where not established by a judgment in
bankruptcy concerning the same, or (iii) receivership, liquidation, placing in
legal administration, bankruptcy proceedings concerning the Licensee, or
(iv) where the behaviour of the Licensee entails or causes serious prejudice to
the image and/or the business and/or the products of Ferrari, provided however
that no action, behaviour or practice consistent with Licensee’s normal or
ordinary business shall be taken into consideration unless this leads to the
institution of criminal proceedings against it and/or its owners, shareholders
or managers.

 

20.

Rights and Obligations following Expiry or Termination

 

20.1

Licensee shall be granted a Sell off Period, during which Licensee will be
entitled to sell existing inventory but not to produce the Products and/or
Related Materials provided that (i) all the amounts due by Licensee to Ferrari
(including the payment of the Royalties) have been paid by Licensee to Ferrari;
and (ii) the stock for Sell off Period is within reasonable limits, (i.e. during
the last six months of duration of the Agreement it does not exceed the level
recorded for the previous corresponding six months).

 

20.2

Without prejudice to Section 20.1 hereunder, following expiry or termination of
the Agreement for whatever reason, all the rights of Licensee to manufacture and
promote the Products and/or Related Materials shall immediately cease and
Licensee shall immediately and permanently cease and abandon use of the
Trademarks and/or Images, and, except as otherwise expressly permitted
hereunder, shall cease to distribute the Products and to state or advertise that
it is in any way linked to Ferrari and, in general, refrain from any behaviour
or activity whatsoever which could generate, in third parties, a false
impression of continuance of the Agreement.

 

20.3

Within 60 (sixty) days from the expiry or the termination of the Agreement for
whatever reason, Licensee shall return to Ferrari or destroy, in accordance with
the

 

License Agreement

   Page 27 di 55     



--------------------------------------------------------------------------------

 

Brand Department of Ferrari and at Licensee’s expense all Related Materials,
advertising, promotional or sales material relating to the Products or any other
documentation relating to the business of Ferrari and shall cause, under its
direct liability, Producers in possession of said Related Materials to fulfil
the same obligation, subject however to the obligations regarding retention of
documents laid down in Section 8.2; provided, however, that the foregoing shall
not apply to any Related Materials that are required by Licensee or its
Affiliates for use during the Sell off Period.

 

20.4

Licensee shall be fully liable towards Ferrari for the cessation by any third
party under Licensee’s control and in any way used by Licensee in relation to
the Products, of all and any use whatsoever of the Trademarks and/or Images, for
the immediate surrender to Licensee of any items, documents or materials on
which the Trademarks and/or the Images shall in any way appear and in general
compliance with the provisions hereof. Following expiry or termination hereof,
Licensee shall either destroy all moulds and/or work and/or instruments used for
the reproduction of the Trademarks and/or the Images or – upon Ferrari’s request
– transfer the same to Ferrari or to any other person or entity designated by
Ferrari at a price to be agreed by the Parties, taking into consideration the
age of and the wear and tear on each individual mould and/or instrument, always
provided that the price shall not exceed the book value for Licensee.

 

20.5

Following termination of the Agreement, either by expiry or any other cause,
Licensee will immediately pay to Ferrari all amounts due under the Agreement
relative to the Products including Royalties on Net Turnover after the
termination of the Agreement, in particular during the Sell off Period. Such
payment shall be made under the same conditions specified in Schedule A.
Furthermore, Licensee shall provide Ferrari within 30 (thirty) days from the
termination hereof, a report on the situation.

 

20.6

Following termination of the Agreement, either by due expiry of the term or any
other cause, neither Party shall be entitled to claim any compensation from the
other Party in connection with any goodwill created hereunder.

 

20.7

At the end of the Term or at the expiry of the Sell off Period, if granted,
Licensee shall propose to Ferrari (and only to Ferrari) the remaining inventory
of the Products including the Producers’ stock, at cost of goods and Ferrari
shall have the right to buy or not to buy said inventory in whole or in part
from Licensee. Licensee acknowledges that Ferrari shall be entitled to re-sell
such Products in the Ferrari Points of Sale.

After the expiry of the Sell off Period, Licensee shall, in alternative, be
entitled to sell the remaining stock of Products solely through Licensee’s
outlet stores or any of its Affiliates’ outlet stores. To such purpose, at the
expiry of the Sell off Period, Licensee shall submit to Ferrari a complete
report containing all the remaining stock of Products that may be sold through
such outlet stores. In any case, it is expressly understood that the stock for
sale in outlet stores must be within reasonable limits.

Any Products not purchased by Ferrari and/or not contained in the above
mentioned stock report shall be destroyed and Licensee shall provide to Ferrari
a certified copy of the document attesting to due destruction of the Products,
and Ferrari reserves the right

 

License Agreement

   Page 28 di 55     



--------------------------------------------------------------------------------

to verify the authenticity of said document pursuant to Section 13.1.

 

21.

Notices

 

21.1

Each and every communication and notification relating to the Agreement shall be
sent from one Party to the other by fax, international courier (such as FedEx or
UPS) with signature required by the recipient or by registered mail, return
receipt requested, to the fax number and/or to the address set forth here below,
or to such other address as may have been notified by one Party to the other.
Such communication or notification shall be deemed to have been made at the date
indicated in the receipt of the fax’s transmission or, in case of despatch by
registered mail or international courier, at the date indicated in the
respective receipt, as duly countersigned by the receiving party.

To Ferrari

Ferrari S.p.A.

Via Abetone Inf. 4

41053 Maranello

Attn.: Brand Department

Fax no.: +39 0536 949 959

To Licensee

Movado Group Inc.

650 From Road -Suite 375

Paramus, N.J. 07652-3556

United States

Attn.: President Licensed Brands

Fax no.: 201 267 8050

Copy to:

Legal Department at the same address

Attn: General Counsel

Fax no.; 201 267 8050

 

22.

Miscellaneous

 

22.1

VAT and other Taxes

All payments made hereunder are exclusive of VAT or similar sales taxes, if due,
which taxes shall be paid in addition thereto.

 

22.2

Completeness of the Agreement; Registration Taxes

The Agreement, together with the Schedules and Recitals, constitutes the entire
agreement between the Parties and supersedes and replaces any prior written or
oral agreements, understandings, negotiations and dealings. The cost of
registration duty, if any, shall be equally borne by the Parties.

 

License Agreement

   Page 29 di 55     



--------------------------------------------------------------------------------

22.3

Amendments

Any amendments of the Agreement or of its Schedules shall be valid only if
agreed between the Parties in writing.

 

22.4

Independent Contractors

This Agreement does not create a partnership or agency relationship between the
Parties. Neither of the Parties is entitled to enter into any agreement, to
grant rights or to incur liabilities on behalf of the other Party.

 

22.5

Severability

In the event that any of the terms or conditions of the Agreement that are not
of the essence are held to be illegal or unenforceable, the validity or
enforceability of the remainder of the Agreement shall not be affected.

 

22.6

Change of Control

In the event that any third party (which shall mean any person or entity other
than Licensee or any Affiliate of Licensee) acquires a number of votes or shares
sufficient to give the control of Movado Group Inc. to any person or entity
other than Movado Group Inc’s current majority shareholder or any person or
entity controlled by such majority shareholder or any of such majority
shareholder’s family members (including siblings, children, grandchildren, their
respective spouses, nieces, nephews, aunts, uncles and cousins) then Movado
Group Inc- shall inform Ferrari of the name of said third party as soon as it
may disclose said information pursuant to the applicable provisions of law. For
purposes of this Section 22.6, “control” shall mean voting power of more than
50% of the total voting power represented by all the outstanding voting
securities of Movado Group, Inc.

Ferrari may, within 130 (one hundred and thirty) days from the receipt of said
information, terminate the Agreement without incurring any penalty either for
itself or for Licensee. In such event, Licensee shall be granted the Sell off
Period. Said rules shall apply also in the event of the consummation of any
transaction of whatever nature that results in a change of control, directly or
indirectly, of Movado Group Inc.

The Parties acknowledge that the information provided by Licensee to Ferrari
pursuant to this Section 22.6 shall be deemed Confidential Information.

 

22.7

Default Interest

In the event that Licensee is in default with respect to its financial
obligations, interest at the rate indicated in Schedule A shall accrue from the
date payment should have been made until actually made in full.

 

23.

Code of Conduct

 

23.1

Licensee acknowledges receipt from Ferrari of copy of the “Fiat Group Code of
Conduct” (the “Code of Conduct”, Schedule K), confirms having read such Code of
Conduct carefully and having fully understood its meaning and content. Licensee
undertakes to comply at all times with the provisions set forth in the Code of
Conduct.

 

License Agreement

   Page 30 di 55     



--------------------------------------------------------------------------------

24.

Confidentiality

 

24.1

In relation to the Confidential Information, each Party undertakes to the other,
on its own behalf and on behalf of its Affiliates, Representatives and
Distributors:

 

  (a)

to use the Confidential Information solely to perform and execute the present
Agreement;

 

  (b)

not to use the Confidential Information in a manner which (i) is detrimental to
the structure, to the finance and/or the image of the Disclosing Party or of any
of its Affiliates and/or Representatives and/or Distributors; or (ii) prejudices
or jeopardizes the relations between the Disclosing Party and third parties;

 

  (c)

to consider the Confidential Information to be strictly private and confidential
and to adopt all reasonable measures as not to prejudice, in any manner
whatsoever, the confidential nature of the Confidential Information;

 

  (d)

not to disclose or communicate to anyone, in whole or in part, on an oral and/or
written basis or on IT support and/or any other kind of support, the
Confidential Information save for the provisions expressly contained in this
Agreement, and, in particular, in Article 24.2;

 

  (e)

not to make any announcement or reference to the Agreement, without the previous
written consent of the other Party;

 

  (f)

not to make copies, duplicate, reproduce and record, in whatever way and by any
means, the Confidential Information and whatever will be necessary for the
purposes under the preceding letter a) of this Article 24.1, without the prior
written consent of the Disclosing Party.

 

24.2

The obligations undertaken under this Agreement shall not prevent either Party
from communicating the Confidential Information, in whole or in part, (a) to its
Affiliates and/or Representatives and/or Distributors and/or Producers or any
other third party under contract with such Party in case of the knowledge of the
Confidential Information is strictly necessary in order to permit to such Party
to perform and/or execute the Agreement or (b) as may be required by law. The
Licensee undertakes to limit the number of the Affiliates, Representatives.,
Distributors, Producers or other persons who could access to the Confidential
Information just to the ones who are directly involved in the above mentioned
activities. The Recipient Party undertakes to guarantee that its Affiliates,
Representatives, Distributors, Producers and all other persons to whom the
Recipient Party discloses any Confidential Information as permitted hereunder
undertake as well to maintain the confidentiality, in accordance with this
Agreement, of any of the Confidential Information that they will know or will be
communicated to them in carrying out their duties, with no prejudice to the
joint and several liability of the Recipient Party in case of breach by any of
its Affiliates, Representatives, Distributors, Producers or any other such
persons.

 

24.3

Each Party shall be liable for all damages, direct or indirect, with the
exception of consequential damages, caused to the other Party, its
Representatives and Affiliates and/or Distributors, in case of any breach of the
obligations under this Agreement by its Affiliates and Representatives and/or
Distributors.

 

24.4

Upon termination or in any other case of termination or interruption of the
Agreement

 

License Agreement

   Page 31 di 55     



--------------------------------------------------------------------------------

 

for whatever reason, each Party undertakes:

 

  i.

to return and cause to be returned to the Disclosing Party any original and copy
of all documents and/or supports in possession of the same or of its Affiliates
and/or Representatives and/or Distributors, in whatever manner, which contain or
are derived from the Confidential Information;

 

  ii.

to erase and/or destroy and cause to be erased and/or destroyed any Confidential
Information saved on pc or other electronic devices held or controlled by the
Recipient Party or its Affiliates or Representatives and/or Distributors, unless
the Disclosing Party expressly requests the return of the Confidential
Information.

 

24.5

The return and/or erasing/destruction of the Confidential Information will not
affect the confidentiality obligations of the Parties undertaken under this
Agreement, their respective Affiliates and/or Representatives and/or
Distributors, which shall remain valid and effective without limit.

 

25.

Governing Law and Jurisdiction

 

25.1

Any dispute arising out of or in connection with this Agreement and all matters
or issues collateral hereto shall be governed by the laws of Italy, with the
exclusion of conflict of law rules.

 

25.2

Any dispute in connection with the Agreement shall be referred to the Ordinary
Court of Milan (Italy), with the exclusion of any other judicial authority.

IN WITNESS WHEREOF, the Parties have caused the Agreement to be executed in
duplicate on the date set forth herein below.

Schedules: A to N inclusive, included herein by formal mention.

 

Maranello, 22/3/12     Paramus, New Jersey     19 March 2012 Ferrari S.p.A.    
Movado Group Inc. /s/ Amedeo Felisa     /s/ Richard J. Coté Name:  Amedeo Felisa
    Name:  Richard J. Coté Title:    Chief Executive Officer    
Title:    President and Chief Operating Officer

Pursuant to Articles 1341 and 1342 of the Italian Civil Code, if applicable,
considering that all the provisions of the Agreement have been negotiated
between the Parties, the Parties expressly approve the following provisions:

 

•      Section 2.2.

   (Grant of Rights; Limits)

•      Section 2.3

   (Grant of Rights; Limits)

 

License Agreement

   Page 32 di 55     



--------------------------------------------------------------------------------

•      Section 2.5

   (Grant of Rights; Limits)

•      Section 2.6

   (Grant of Rights; Limits)

•      Section 2.7

   (Grant of Rights; Limits)

•      Section 7.1

   (Withholding, Charges, Delayed Payments)

•      Section 8.3

   (Verifications and Audits)

•      Section 8.4

   (Verifications and Audits)

•      Section 8.5

   (Verifications and Audits)

•      Section 9.2

   (Products – Approval Procedure)

•      Section 9.3

   (Products – Approval Procedure)

•      Section 11.2

   (A&P Activity)

•      Section 11.4

   (A&P Activity)

•      Section 13.1

   (Monitoring and Inspections; Compliance with Law)

•      Section 13.3

   (Monitoring and Inspections; Compliance with Law)

•      Section 16.11

   (Trademarks)

•      Section 16.3

   (Trademarks)

•      Article 19

   (Termination with Immediate Effect; Right of Termination)

•      Article 20

   (Rights and Obligations following Expiry or Termination)

•      Section 22.6

   (Change of Control Clause)

•      Article 24

   (Confidentiality)

•      Article 25.1

   Governing Law and Jurisdiction)

•      Article 25.2

   (Governing Law and Jurisdiction)

 

Maranello, 22/3/12     Paramus, New Jersey     19 March 2012 Ferrari S.p.A.    
Movado Group Inc. /s/ Amedeo Felisa     /s/ Richard J. Coté Name:  Amedeo Felisa
    Name:  Richard J. Coté Title:    Chief Executive Officer    
Title:    President and Chief Operating Officer

 

License Agreement

   Page 33 di 55     



--------------------------------------------------------------------------------

SCHEDULE A

Agreement Conditions

 

Term:    The Agreement shall be effective as of the Effective Date, and, if not
terminated earlier in accordance with the terms hereof or the applicable law,
shall terminate on December 31st, 2017. Possible renewal period:   

In the event total Royalty payments to Ferrari, including Guaranteed Minimum
Payments, surpass the Guaranteed Minimum Payment amount provided for each year
of the Term, then the Agreement shall automatically be renewed on the same terms
and conditions for one renewal period of five (5) years through December 31,
2022, provided that the Guaranteed Minimum Payments that Licensee shall pay for
such additional possible 5 (five) years shall be the following:

 

- 01/01/2018- 31/12/2018 : *;

- 01/01/2019- 31/12/2019: *;

- 01/01/2020- 31/12/2020: *;

- 01/01/2021- 31/12/2021: *;

- 01/01/2022- 31/12/2022: *.

Territory:    Worldwide. Exclusivity:    The rights granted to Licensee pursuant
to Section 2.1 herein are granted on an exclusive basis strictly within the
limits set forth in Section 2.2. Sell off Period:    Twelve (12) months. After
the expiry of the Sell off period, the remaining stock of Products may be sold
by Licensee solely through Licensee’s outlet stores or any of its Affiliates’
outlet stores as provided in Section 20.7. Additional Samples:    During each
calendar year Licensee shall provide to Ferrari, free of charge, within 30

*  CONFIDENTIAL PORTION OF THIS EXHIBIT OMITTED AND FILED SEPARATELY WITH THE
SEC PURSUANT TO RULE 24b-2 OF THE 1934 ACT

 

License Agreement

   Page 34 di 55     



--------------------------------------------------------------------------------

  

(thirty) days from Ferrari’s written request, five (5) samples of each new
Product released during the Term.

Royalties:    * except for Net Turnover derived from Product sales to
Distributors for which the Royalty shall be *. Currency to be used for
Guaranteed Minimum Payments and Royalties:    EUR Default interest:    EURIBOR
(3 (three) months) + spread 3 (three) percentage points

 

*

CONFIDENTIAL PORTION OF THIS EXHIBIT OMITTED AND FILED SEPARATELY WITH THE SEC
PURSUANT TO RULE 24b-2 OF THE 1934 ACT

 

License Agreement

   Page 35 di 55     



--------------------------------------------------------------------------------

SCHEDULE B

Trademarks

 

A.

“S.F. and Prancing Horse device in a shield”

 

LOGO [g272195ex40_35a.jpg]

 

B.

“Ferrari Official Licensed Product” Logo

 

LOGO [g272195ex40_35b.jpg]

 

C.



 

LOGO [g272195ex40_35c.jpg]

 

D.



 

LOGO [g272195ex40_35d.jpg]

 

License Agreement

   Page 36 di 55     



--------------------------------------------------------------------------------

SCHEDULE C

Product Plan

FERRARI

SALES & INVESTMENTS

 

     YEAR 1    YEAR 2    YEAR 3      YEAR 4    YEAR 5    CUMULATIVE
TOTAL

Global Sales Plan in EUR

                 

Global Sales Plan in USD @ 1.3

                 

Sales Minimums in EUR

                 

Sales Minimums in USD @ 1.3

                 

Royalty Minimums in EUR

                 

Royalty Minimums in USD @ 1.3

                 

Average Royalty Rate

           *            

Royalties Paid in EUR

                 

Royalties Paid in USD @ 1.3

                 

Global Advertising Investment in EUR

                 

Global Advertising Investment in USD @ 1.3

                 

Global Advertising Investment %

                 

Advertising Minimum*

                 

Advertising Minimums*

                 

 

   1    06/12/11

 

*

CONFIDENTIAL PORTION OF THIS EXHIBIT OMITTED AND FILED SEPARATELY WITH THE SEC
PURSUANT TO RULE 24b-2 OF THE 1934 ACT

 

License Agreement

   Page 37 di 55     



--------------------------------------------------------------------------------

SCHEDULE D

Guaranteed Minimum Payments

 

Reference Period

   Currency    Amount     

Payment’s dates

01/01/2013-

31/12/2013

   EUR      *      

(i) 25% within 30/01/2013

(ii) 25% within 30/04/2013

(iii) 25% within 31/07/2013

(iv) 25% within 30/10/2013

01/01/2014-

31/12/2014

   EUR      *      

(i) 25% within 30/01/2014

(ii) 25% within 30/04/2014

(iii) 25% within 31/07/2014

(iv) 25% within 30/10/2014

01/01/2015-

31/12/2015

   EUR      *      

(i) 25% within 30/01/2015

(ii) 25% within 30/04/2015

(iii) 25% within 31/07/2015

(iv) 25% within 30/10/2015

01/01/2016-

31/12/2016

   EUR      *      

(i) 25% within 30/01/2016

(ii) 25% within 30/04/2016

(iii) 25% within 31/07/2016

(iv) 25% within 30/10/2016

01/01/2017-

31/12/2017

   EUR      *      

(i) 25% within 30/01/2017

(ii) 25% within 30/04/2017

(iii) 25% within 31/07/2017

(iv) 25% within 30/10/2017

 

*

CONFIDENTIAL PORTION OF THIS EXHIBIT OMITTED AND FILED SEPARATELY WITH THE SEC
PURSUANT TO RULE 24b-2 OF THE 1934 ACT

 

License Agreement

   Page 38 di 55     



--------------------------------------------------------------------------------

SCHEDULE E

Products

 

(i)

Watches with a suggested retail price not exceeding EUR 1.000,00 (one
thousand/00) on general range;

 

(ii)

Watches with a suggested retail price not exceeding EUR 1.500,00 (one thousand
five hundred/00) on limited edition.



--------------------------------------------------------------------------------

SCHEDULE F

Royalties Report

 

                                        

Royalty

Report

Standard

Form

                                        

Net

Turnover /

Royalties

                                                                              
                                            Period:                             
                                                    

Calendar

Semester

                                            (“Starting


Date”)

                                         (“End


Date”)

                                                                              

Exchange

Rates

(Currency

                                        

 

License Agreement

   Page 40 di 55     



--------------------------------------------------------------------------------

used for

payments

pursuant

to

Schedule

A)

                           

(monthly

average

exchange

rate ECB)

                           

EUR

                           

USD

                           

GBP

                           

CHF

                           

...

                                                        Net Sales              
                                         

Product

Code

  Descrip


tion

  Manuf


actured
Products

(Units)

  Country
of

sale

  Currency
of

sale

  Delivered
Products

(Gross
Units)

  Returns


(*1)

  Products
Sold

(Net
Units)

  Counterpart


(*2)

  Gross


Selling

Price

per Unit
in
Currency

  Gross


Selling

Price

per Unit

in

currency

used

for
payments

pursuant

  Discount


%

(*3)

  Net


Sales in

currency

used

for

payments

pursuant

to

Schedule

A

  Royalties


%

  Amount


of

Royalties

in

currency

used

for

payments

pursuant

to

 

License Agreement

   Page 41 di 55     



--------------------------------------------------------------------------------

                      to


Schedule

A

      Schedule


A

(*1) max.

** gross

invoiced

amount

                           

(*2) (a)

Ferrari or

affiliated

companies

(“Ferrari”); (b)

Ferrari

franchisee,

sponsor or

supplier

(“FeLi”); (c)

Licensee

affiliated

companies

(“Licensee”);

or (d)

Clients

(“Client”)

                           

 

**

CONFIDENTIAL PORTION OF THIS EXHIBIT OMITTED AND FILED SEPARATELY WITH THE SEC
PURSUANT TO RULE 24b-2 OF THE 1934 ACT

 

License Agreement

   Page 42 di 55     



--------------------------------------------------------------------------------

SCHEDULE G

Stock Report

 

Stock Report

Standard Form

                  Inventory                   Period:                     
(“Start Date”)                   (“End Date”)                Stock:            
      Product Code    Description   

Inventory at

Start Date

  

Manufactured

Products (Units)

  

Delivered

Products (Gross

Units)

   Returns   

Inventory at End

Date (Units)

 

License Agreement

   Page 43 di 55     



--------------------------------------------------------------------------------

SCHEDULE H-1

[Bank letterhead paper]

FIRST DEMAND BANK GUARANTEE

[Venue and Date]

Ferrari SpA

Via Emilia Est 1163

P.O. Box 589

41100 Modena

Italy

Dear Sirs

WHEREAS

- on [            ] Ferrari SpA, with registered offices at Via Emilia Est n.
1163, 41100 Modena (MO), Italy (“Ferrari”) has entered into a license agreement
(the “Agreement”) with [            ], with registered offices at [            ]
duly represented by [            ] (the “Licensee”).

- pursuant to Article 4 of the Agreement and in accordance with the terms and
conditions thereof, the Licensee has undertaken to deliver to you by the
execution of the Agreement an irrevocable first demand bank guarantee as
security for its financial obligations under the Agreement (the “Guaranteed
Obligation”), for a maximum amount of EUR              (Euro             /00)
[amount as set forth under Schedule H-2 of the Agreement], which shall be valid
and binding until              [term as set forth under Schedule H-2 of the
Agreement with respect to each contractual year].

NOW THEREFORE

(a) Upon Licensee’s request, the undersigned bank [            ], with
registered office at [            ], Italy, duly represented by [            ],
(the “Bank”) irrevocably and unconditionally guarantees the fulfillment of the
Guaranteed Obligation (the “Guarantee”) and undertakes to pay to you, upon your
first written request, any amount due by the Licensee for a maximum amount (the
“Guaranteed Amount”) of EUR              (Euro             /00) [amount as set
forth under Schedule H-2 of the Agreement] as from              until
             [period of time set forth under Schedule H-2 of the Agreement with
respect to each contractual year].

(b) The Bank undertakes to pay you, upon your first written request, without
raising any objection, the Guaranteed Amount or any part thereof which the
Licensee is required to pay to you in connection with its obligations under the
Agreement . Therefore your demand shall be made in writing and shall indicate
(i) that the Licensee failed to comply with its payment



--------------------------------------------------------------------------------

obligations under the Agreement; and (ii) the amount due and not paid. The
demand is not subject to any prior notice.

(c) Notwithstanding art. 1939 of the Italian Civil Code, the Guarantee shall be
considered valid and effective also in the event that the Guaranteed Obligation
is declared invalid.

(d) The Bank expressly waives the right to prior execution under art. 1944 of
the Italian Civil Code and waives exercise of its rights under artt. 1945, 1955
and 1957 of the Italian Civil Code.

(e) Should the Guarantee be levied only in part, the Guaranteed Amount, will
automatically and progressively be reduced for an amount equal to the amount
paid to the beneficiary.

(f) Should the amount due in virtue of these present not be paid within 1 (one)
day as from receipt of your written demand, interest shall accrue on such amount
at the rate of EURIBOR (three months) + 3%, calculated on a 360 day basis and
payable for the actual number of days elapsed, excluding the dies a quo and
including the dies a quem.

(g) Each payment made in relation to the Guarantee shall be made in Euro or in
the currency having legal tender in Italy when the Guarantee is levied, with
immediate availability through bank transfer on your bank account with
                 or other current account indicated by you during the period of
validity of this Guarantee, and will be paid net of any deduction, charge,
right, fee, expense or any withholding of any tax by any authority.

(h) Ferrari shall be entitled to assign the rights arising out of this Guarantee
to third parties subject to the prior written approval of the Bank. Such
approval shall not be required in case of assignment of the rights arising out
of the Guarantee to your controlling or controlled companies under article 2359
of the Italian Civil Code.

(i) The original of this document shall be returned to the Bank upon expiration
or once all your claims under these present will have been satisfied.

(l) Every communication, notice or delivery of documents shall take place in
writing and delivered personally, by courier or registered mail with
acknowledgement of receipt to the following addresses:

Bank:

_______________

___________

_________

Ferrari:

Ferrari SpA

Via Abetone Inf. 4

41053 Maranello (MO)

Attn.: Credit Manager

 

License Agreement

   Page 45 di 55     



--------------------------------------------------------------------------------

(m)

The Guarantee shall be governed by and interpreted in accordance with the Laws
of Italy.

(n) Any and all disputes arising in connection with the Guarantee shall be
exclusively referred to the Courts of Milan (MI), Italy, with the explicit
exclusion of any other judicial authority.

Bank

__________________

Pursuant to Article 1341 of the Italian Civil Code, the Bank explicitly approves
the provisions foreseen under litt. (b), (c), (d), (f), (h) e (n).

Bank

__________________

 

License Agreement

   Page 46 di 55     



--------------------------------------------------------------------------------

SCHEDULE H-2

Amounts and Terms of the First Demand Bank Guarantee

 

(i)

Bank guarantee to be issued by the execution of the Agreement for an amount of *
for the period             , payable at first request until             [90 days
after the expiration of the first contractual period];

 

(ii)

Bank guarantee to be issued within              for an amount of * for the
period             , payable at first request until              [90 day as from
the expiry of the second contractual period];

 

(iii)

Bank guarantee to be issued within              for an amount of * for the
period             , payable at first request until              [90 day as form
the expiry of the third contractual period];

 

(iv)

Bank guarantee to be issued within              for an amount of * for the
period             , payable at first request until              [90 day as form
the expiry of the fourth contractual period];

 

(v)

Bank guarantee to be issued within              for an amount of * for the
period             , payable at first request until              [180th day as
form the expiry of the Agreement].

In case of renewal of the Agreement as provided by Schedule A, the amounts and
terms of the First Demand Bank Guarantee shall be the following:

 

(i)

Bank guarantee to be within              for an amount of * for the period
            , payable at first request until              [90 days after the
expiration of the sixth contractual period];

 

(ii)

Bank guarantee to be issued within              for an amount of * for the
period             , payable at first request until              [90 day as from
the expiry of the seventh contractual period];

 

(iii)

Bank guarantee to be issued within              for an amount of * for the
period              , payable at first request until              [90 day as
form the expiry of the eighth contractual period];

 

(iv)

Bank guarantee to be issued within              for an amount of * for the
period             , payable at first request until              [90 day as form
the expiry of the ninth contractual period];

 

(v)

Bank guarantee to be issued within              for an amount of * for the
period             , payable at first request until              [180th day as
form the expiry of the Agreement].

 

*

CONFIDENTIAL PORTION OF THIS EXHIBIT OMITTED AND FILED SEPARATELY WITH THE SEC
PURSUANT TO RULE 24b-2 OF THE 1934 ACT

 

License Agreement

   Page 47 di 55     



--------------------------------------------------------------------------------

SCHEDULE I

PNF Form

Ferrari - Promotional Notification Form (PNF)

1. Originator

Name

Phone Number

Company

Country

Date

2. Proposed Promotion

 

Country/Territory

  

Promotional Starting date

  

Promotional Ending date

  

For Product & Service (if Any)

  

Name of Promotion (if Any)

  

For Consumer Promotion

  

Yes / No

For Trade Promotion

  

Yes / No

For Internal Company Incentive

  

Yes / No

For PR initiative

  

Yes / No

Distribution Channel no.1

  

Distribution Channel no.2

  

Distribution Channel no.3

  

Other Supporting Partner

  

Other Supporting Partner

  

Other Supporting Partner

  

3. Promotional Items Involved

 

PROMOTIONAL ITEM

 

MANUFACTURERS

 

ORIGINAL or CUSTOMIZED

   QUANTITY

 

License Agreement

   Page 48 di 55     



--------------------------------------------------------------------------------

4. Promotion description

  Mechanism & Characteristics

Promotion Objectives:

Promotion Objectives for the Partner:

Mechanism of the Promotion

Time frame within which the Premiums will be distributed

5. Media Support

TV (Budget (US$)/GRP /Timing):

Press (Budget (US$)/ GRP /Timing):

Radio (Budget (US$)/ GRP /Timing):

Poster (Budget (US$)/ GRP /Timing):

Web/on line:

Point of Sale:

Enclosures to the Packaging:

IN ORDER TO ENSURE SUPPORT FOR THE PROMOTION PLEASE PROVIDE US WITH A MEDIA PLAN

 

License Agreement

   Page 49 di 55     



--------------------------------------------------------------------------------

SCHEDULE J

Insurance Policy

The insurance policy shall provide minimum cover of:

 

  •  

* per insured event covering the Territory;

 

  •  

* per insured event covering the territories of United States and Canada.

The insurance policy must (a) designate Ferrari as “additional insured party”,
(b) specify that the insurance may not be terminated unless the insurer has
given written notice to Ferrari, not less than 30 (thirty) days prior to the
effective date for such termination, and (c) confirm that, in any event, the
insurance must as a minimum cover the liability of Licensee under Article 15.

 

*

CONFIDENTIAL PORTION OF THIS EXHIBIT OMITTED AND FILED SEPARATELY WITH THE SEC
PURSUANT TO RULE 24b-2 OF THE 1934 ACT

 

License Agreement

   Page 50 di 55     



--------------------------------------------------------------------------------

SCHEDULE K

Code of Conduct

See the enclosed document.

 

License Agreement

   Page 51 di 55     



--------------------------------------------------------------------------------

SCHEDULE L

Sponsors and Suppliers

Sponsors and Suppliers for the year 2012:

 

LOGO [g272195ex40_51.jpg]

 

License Agreement

   Page 52 di 55     



--------------------------------------------------------------------------------

SCHEDULE M

Licensee’s Affiliates and Subsidiaries

Canada:

Movado Group of Canada, Inc. (2)

China:

MGI Luxury Trading Shanghai Ltd. (1)(2)

Delaware:

Movado Group Delaware Holdings Corporation

Movado LLC

England:

MGI Luxury Group UK Ltd. (2)

MGS Distribution Ltd. (2)

France:

SwissWave Europe SA (1)(2)

MGI-TWC SAS (2)

Germany:

Movado Deutschland G.m.b.H. (2)

Concord Deutschland G.m.b.H. (2)

MGI Luxury Group G.m.b.H. (2)

MGI-TWC GmbH (2)

Hong Kong:

MGI Luxury Asia Pacific Ltd. (1)(2)

SwissAm Products Ltd. (1)(2)

Japan:

MGI Japan Co., Ltd. (1)(2)

Netherlands:

MGI-TWC B.V. (2)

New Jersey:

Movado Retail Group, Inc. (2)

Singapore:

MGI Luxury Singapore Pte. Ltd. (1)(2)

 

License Agreement

   Page 53 di 55     



--------------------------------------------------------------------------------

Switzerland:

Movado Watch Company, S.A. (1)(2)

MGI Luxury Group, S.A. (1)(2)

Concord Watch Company, S.A.

Ebel Watches S.A.

SA de l’immeuble de la Paix 101

 

(1)

Entitled to manufacture and package the Products pursuant to Article 13.4

(2)

Entitled to carry out distribution activities pursuant to Article 14.

 

License Agreement

   Page 54 di 55     



--------------------------------------------------------------------------------

SCHEDULE N

Trademark Registrations

See enclosed document.

 

License Agreement

   Page 55 di 55     



--------------------------------------------------------------------------------

 

LOGO [g272195img55.jpg]



--------------------------------------------------------------------------------

FIAT GROUP CODE OF CONDUCT

Approved by the Board of Directors of Fiat S.p.A.

 

LOGO [g272195img56.jpg]



--------------------------------------------------------------------------------

LOGO [g272195img57.jpg]   

 

Contents

 

Foreword

     7   

1

  

Guide to the use of the Code

     8   

2

  

Business Conduct Policies

     9      

Conflicts of Interest

     9      

Insider Trading and Prohibition to use Confidential Information

     9      

Confidentiality Obligation

     9      

Bribery and Illicit Payments

     10      

Money Laundering Prevention

     10      

Competition

     10      

Embargo and Export Control Laws

     11      

Privacy

     11   

3

  

Employees

     12      

Commitments

     12      

Employees in Positions of Responsibility

     12      

Financial Officers

     12      

Equal Opportunities

     13      

Harassment

     13      

Working Environment

     13      

Company Assets

     13      

Hiring

     13   

4

  

External Relationships

     14      

Customers

     14      

Suppliers

     14      

Public Institutions

     14      

Trade Unions and Political Parties

     15      

Communities

     15      

Communication and Corporate Information

     15      

Media Relations

     16   

5

  

Health, Safety & Environment

     17   

6

  

Accounting & Internal Control

     18   

7

  

Implementation & Assurance

     20      

Appendices

     

A – Definition of Subsidiary Company

     22      

B – Interpretation and Reporting of Violations

     23      

C – Code of Conduct Requirements for Financial Officers

     24   

 

   5



--------------------------------------------------------------------------------

LOGO [g272195img57.jpg]   

 

Foreword

Fiat is an international group which, because of its size, activities and
geographical spread, plays a significant role in the economic development and
welfare of the communities where it operates.

The Group’s mission is to grow and create value by supplying innovative products
and services for maximum customer satisfaction with due respect to the
legitimate interests of all categories of stakeholders1, fair employment
practices, safety in the workplace, and in full compliance with the applicable
laws and regulative directives of the countries, in which a Group company
operates.

On the basis of the above principles, the Fiat Group is committed to conduct its
business in a fair and impartial manner. All business relationships will be
established and maintained with integrity and loyalty and without any conflict
of interest between business and personal affairs.

To achieve this, the Group requires its employees to comply with the highest
standards of business conduct in the performance of their duties as set out in
this Code of Conduct (“Code”) and the Policies referred to in this Code.

The Code is a guide and a support for every employee and should enable him/her
to pursue the Group’s mission in the most effective manner possible.

The Code constitutes a fundamental element of the Fiat Group internal control
organisational model that the Fiat Group is committed to establish and develop.

In view of the above, the Group:

 

  •  

ensures timely dissemination of the Code throughout the Group and to all
recipients of the Code;

 

  •  

ensures all updates and amendments to the Code are provided on a timely basis to
all recipients of the Code;

 

  •  

provides appropriate training, information and consulting support to all in
relation to any questions regarding the interpretation of the Code;

 

  •  

ensures that any employee who reports violations of the Code shall not be
subject to any form of retaliation;

 

  •  

imposes fair sanctions proportionate to the violation of the Code and guarantees
to enforce such sanctions equally amongst all categories of employees subject to
the provisions of law, of contract and of internal regulations in force within
the jurisdiction in which it operates;

 

  •  

regularly checks compliance with the Code.

The Group welcomes constructive contributions from employees and partners as to
the Code’s content.

The Group shall use its best endeavours to ensure that these commitments are
shared by all consultants, suppliers and any other party who has at any time a
relationship with the Group. The Group will not engage in or continue any
relationship with those who expressly refuse to abide by the principles of the
Code.

 

1 

In the Code, “stakeholder” is taken to mean an individual, a community or an
organisation who influences the operations of one or more Group companies and
suffers the repercussions. Stakeholders may be internal (for example, employees)
or external (for example, customers, suppliers, shareholders, local
communities).

 

   7



--------------------------------------------------------------------------------

   LOGO [g272195img57.jpg]

 

1 Guide to the use of the Code

What is the Code?

The Code is a document approved by the Board of Directors of Fiat S.p.A. that
sets out the Group’s business conduct principles together with employee
commitments and responsibilities.

The Code issued by the Group, constitutes the Group’s program for assuring
effective prevention and detection of violations of law and regulatory
directives applicable to its activities.

However, where laws and regulations in a particular jurisdiction are more
lenient than those contained in the Code, the Code shall prevail.

Who is the Code addressed to?

The Code applies to Fiat S.p.A. Board members and to all employees of companies
belonging to the Group2 and to all other individuals or companies who act on
behalf of the Fiat Group.

The Group shall use its best endeavours to ensure that the companies in which it
holds a minority interest adopt Codes of Conduct whose principles are inspired
by or, in any case, do not contrast in any way with those of this Code.

The Group shall use its best endeavours to ensure that the Code is regarded as a
best practice standard of business conduct on the part of those third parties
with whom it entertains business relationships of a lasting nature such as
advisors, counsels, agents and dealers.

Where is the Code applied?

The Code is applied in Italy and in all the other countries in which the Group
operates.

Where is the Code available from?

The Code can be consulted by all employees in an accessible place, using the
most appropriate procedures and in conformity with local standards and customs.
It is available and may be freely downloaded from the Group’s websites
(www.fiatgroup.com – external network, http://fiatgroup.net – internal network).
It may also be requested from the Personnel Office, the Legal Department or from
the Supervisor of the Internal Control System.

Can the Code be modified?

The Code is subject to review by the Fiat S.p.A. Board of Directors.

Reviews take account of the contributions received from employees and from third
parties, as well as any developments in legislation or in best international
practice, as well as experience acquired in applying the Code itself.

Any modifications introduced into the Code as a result of this review activity
are published and made available in accordance with the procedures outlined
above.

 

2 

In the Code, “Group” refers to Fiat S.p.A. and its subsidiary companies for the
purposes of art. 2359 of the Italian Civil Code and other subsidiary companies
for the purposes of art. 26 of Decree Law no. 127 dated 9/4/1991. The text of
these prescriptions is given in Appendix A.

 

8   



--------------------------------------------------------------------------------

LOGO [g272195img57.jpg]   

 

2 Business Conduct Policies

The Group structures and develops its business, and requires all its employees
and other recipients to behave on the basis of its business conduct values. All
its employees and other recipients of the Code will pursue the Group’s business
in compliance with the following policies:

Conflicts of Interest

All business decisions and choices taken on behalf of the Group must be made in
the best interests of the Group.

Therefore employees and other recipients of the Code must avoid every possible
conflict of interest, with particular regard to personal or family
considerations, (for example, the existence of a vested interest with a
supplier, client or competitor; inappropriate advantages deriving from the role
within the Group; ownership of or trade in securities; etc.) which might affect
the independence of judgement when deciding what is in the Group’s best
interests and what is the most appropriate way to pursue it.

Any situation that constitutes or gives rise to a conflict must be reported
immediately to the direct supervisor. Every employee shall also inform his or
her immediate supervisor in writing if he or she works for any non-Group company
on a stable basis or if he or she has a relationship of a financial, business,
professional, family or social nature that might influence the impartiality of
his or her dealing with a third party.

Insider Trading and Prohibition to use Confidential Information

All employees are strictly required to comply with insider trading legislation
under any jurisdiction.

In particular, no employee or any other recipient of the Code shall ever make
use of information not in the public domain and obtained because of his/her
position in the Fiat Group or because of the fact that he/she enjoys a business
relationship with the Group, in order to trade, directly or indirectly, shares
in a company of the Group or other companies or in any case to obtain a personal
advantage, or to favour third parties.

Treatment of confidential and price sensitive information will always be dealt
with strictly in accordance with the specific procedures and regulations to such
end issued by the Group. In order to determine when confidential information
should be made public, the Group will follow the procedures provided by
applicable laws.

Confidentiality Obligation

The expertise developed by the Fiat Group is a fundamental resource which every
employee and recipient is called upon to protect. In fact, in the event of the
improper dissemination of such expertise, the Group could suffer damage to both
its capital and to its image.

Therefore employees and other recipients of the Code are bound not to reveal to
third parties any information regarding the technical, technological and
commercial know-how of the Group, nor any other information regarding the Group
that is not in the public domain, except cases in which

 

   9



--------------------------------------------------------------------------------

   LOGO [g272195img57.jpg]

 

such revelation is required by law or by other regulatory directives, or where
it is expressly provided by specific contractual agreements whereby the parties
have committed themselves to using such information exclusively for the purposes
for which it was transmitted and to maintaining its confidentiality.

Confidentiality obligations, as per the Code, continue after termination of the
working relationship.

Bribery and Illicit Payments

The Fiat Group, its employees and the other recipients of the Code are committed
to the highest standards of integrity, honesty and fairness in all internal and
external relationships.

No employee shall directly or indirectly accept, solicit, offer or pay a bribe
or other perquisites (including gifts or gratuities, with the exception of
commercial items universally accepted in an international context) even if
unlawful pressure has been exerted.

The Group shall never tolerate any kind of bribery to public officials, or to
any other party connected with public officials, in any form or manner, in any
jurisdiction including those jurisdictions where such activity may in practice
be permitted or may not be judicially indictable.

In the light of the above it is therefore forbidden for employees and other
recipients to offer commercial handouts, gifts or other perquisites that may be
in breach of the law or regulations, or that are in contrast with the Code, or
that may, if rendered public, constitute a prejudice to the Group, even if only
in terms of the Group’s image.

It is also forbidden for employees and other recipients (and members of their
families) to accept handouts, gifts or other benefits that may impair the
independence of their judgement. To such extent, every employee or recipient
shall avoid situations where interests of a private nature may come into
conflict with the interests of the Group.

Money Laundering Prevention

The Fiat Group and its employees shall never be engaged or involved in any
activity which may imply the laundering (i.e. the acceptance or processing) of
proceeds of criminal activities in any form or manner whatsoever.

Before establishing any relationship, the Group and its employees shall check
available information (including financial information) on its business partners
and suppliers to ensure that they are reputable and involved in a legitimate
business.

The Group shall always comply with anti-laundering legislation in any competent
jurisdiction.

Competition

The Fiat Group recognises the paramount importance of a competitive market and
is committed to comply with any anti-trust legislation in force in the countries
where it operates.

The Group and its employees will avoid business practices (establishment of
cartels, market divisions, limitations to production or sales, tying
arrangements, etc.) which may represent an antitrust violation.

 

10   



--------------------------------------------------------------------------------

LOGO [g272195img57.jpg]   

 

Within the framework of fair competition, the Group shall not knowingly infringe
any third party’s intellectual property rights.

Embargo and Export Control Laws

The Fiat Group is committed to ensuring that its business activities never
violate international embargo and export control laws established within or
applied by the countries where it operates.

In cases where embargo legislation diverges, the opinion of the Legal Department
should be sought and the issue then submitted to the decision of the Chief
Executive Officer of the Group company concerned.

Privacy

In the conduct of its business operations, the Fiat Group collects a significant
amount of personal data and proprietary information and is committed to
processing said data and information in compliance with all existing privacy
laws in force in any jurisdiction where it operates, including best practice
privacy protection requirements.

To this end, the Group shall ensure the highest level of security in the
selection and use of its information technology systems designed to process
personal data and proprietary information.

 

   11



--------------------------------------------------------------------------------

   LOGO [g272195img57.jpg]

 

3 Employees

The Group recognises that motivated and highly professional people are an
essential factor for maintaining competitiveness and for the creation of
shareholder value and customer satisfaction.

The following principles, in compliance with the relevant ILO Conventions,
confirm the importance of respect for the individual, ensure equality of
treatment and exclude any form of discrimination.

Commitments

The Code is considered to be an integral and important part of each Group
employee’s contract of employment.

Consequently the Group expects all employees to strictly comply with the
provisions of the Code. Any violation will be treated seriously and sanctions
will be imposed accordingly.

Employees shall therefore:

 

  •  

learn the details of the Code provisions and policies dealing with their own job
position and, if necessary, attend training courses;

 

  •  

act and behave in a manner consistent with the Code, refraining from any conduct
that might damage the Group or jeopardise the Group’s honesty, impartiality or
reputation;

 

  •  

report all violations of the Code using the procedures set out in Appendix B;

 

  •  

cooperate with all internal procedures, introduced by the relevant Group company
or Sector with the purpose of complying with the Code or of identifying
violations of the same;

 

  •  

consult with the Legal Departments, as detailed in Appendix B, for explanations
regarding interpretation of the Code;

 

  •  

cooperate fully in any investigation regarding Code violations, maintaining the
utmost reticence regarding the existence of said investigations and
participating actively, where requested, in audit activities on the operation of
the Code.

Employees in Positions of Responsibility

Any individual who acts as a leader, supervisor or manager shall act by way of
example and provide leadership and guidance in accordance with the business and
ethical principles of the Code, and shall act in such a way as to demonstrate to
employees that respecting the Code is an essential aspect of their work and to
make sure that employees are aware that business results are never more
important than compliance.

All leaders, supervisors and managers shall report every incident of
non-compliance with the Code and shall be responsible for ensuring the
protection of those who have reported Code violations in good faith and for
adopting and applying, after consulting the competent Supervisors of the
Internal Control System, sanctions commensurate with the violation committed and
sufficient to represent a deterrent against any further violations.

Financial Officers

All employees who hold the position of Chief Executive Officer, Chief Financial
Officer, Chief Accounting Officer, Controller, Treasurer and General Counsel or
who hold, even de facto, similar positions in one or more companies in the
Group, are required to respect the Code as well as to rigorously comply with the
specifications set out in Appendix C.

 

12   



--------------------------------------------------------------------------------

LOGO [g272195img57.jpg]   

 

Any exception, even if partial or limited in time and nature, to the
specifications set out in Appendix C must be authorised by the Board of
Directors of Fiat S.p.A. and only for serious and justified reasons.

Equal Opportunities

The Group is committed to providing equal opportunities to all its employees,
both on the job and in their career advancement.

The Head of each office shall ensure that in every aspect of employment, such as
recruitment, training, compensation, promotion, transfer and termination,
employees are treated according to their abilities to meet job requirements and
all decisions are free from any form of discrimination, in particular,
discrimination based on race, sex, age, nationality, religion and personal
beliefs.

Harassment

Harassment of any kind, such as racial or sexual harassment or harassment
related to other personal characteristics which has the purpose or the effect of
violating the dignity of the person who is the victim of such harassment, is
totally unacceptable to the Group whether it takes place inside or outside the
workplace.

Working Environment

All employees shall take such steps as are necessary to maintain a good working
environment in which the dignity of all is respected.

In particular, all Fiat Group employees:

 

  •  

shall not work whilst under the influence of alcohol or drugs;

 

  •  

shall be sensitive to the needs of those who will physically suffer from the
effects of “passive smoke” in their place of work, including in those countries
where smoking in the workplace is permitted.

 

  •  

shall avoid behaviour that might create an intimidating or offensive climate
with respect to colleagues or subordinates for the purpose of marginalising or
discrediting them in the workplace.

Company Assets

Employees shall use those company assets and resources to which they have access
or which are in their care in an efficient manner and further use such assets in
a way that is appropriate to protecting their value.

Any use of such assets and resources that might be contrary to the interests of
the Fiat Group or that may be dictated by professional reasons lying outside the
working relationship with the Group is forbidden.

Hiring

No employee of the Fiat Group shall accept or demand promises or transfers of
money or goods or benefits, inducements or services of any kind whatsoever that
may be designed to promote the hiring of any person as an employee or further
his or her transfer or promotion.

 

   13



--------------------------------------------------------------------------------

   LOGO [g272195img57.jpg]

 

4 External Relationships

The Fiat Group and its employees are committed to conduct and enhance their
relationships with all classes of stakeholders acting in good faith, with
loyalty, fairness, transparency and with due respect for the Group’s core
ethical values.

Customers

The Fiat Group aspires to fully meet the expectations of the end customer.

The Group considers it essential that its customers always be treated fairly and
honestly and therefore demands of its employees and other recipients of the Code
that each and every relationship and contact with customers be characterised by
honesty, professional integrity and transparency.

All employees shall follow the internal procedures of their respective company
which are directed at achieving this objective by developing and maintaining
profitable and lasting relationships with customers; offering safety, service,
quality and value supported by continuous innovation.

Any relationship between the Group companies and their customers shall not
discriminate unfairly between customers in dealing with them nor shall they
unfairly use bargaining position to a customer’s disadvantage.

Suppliers

The supplier system plays a fundamental role in improving the Fiat Group’s
overall structural competitiveness.

The Group selects suppliers that offer the best capabilities in terms of
quality, innovation, costs and service, guaranteeing the highest level of
customer satisfaction at all times.

Considering that it is of primary importance for the Group that its partners
share Code values, employees are required to select suppliers in accordance with
appropriate, objective methods, taking into account the values outlined by the
Code in addition to the quality, innovation, costs and services offered.
Employees are also invited to establish and maintain stable, transparent and
cooperative relations with suppliers.

Public Institutions

Relations with public institutions shall be managed only by duly designated
departments and appointed individuals; such relations must be transparent and
inspired by Group values.

Any gift or gratuity made to representatives of any public institution (where
permitted by ruling legislation) shall be modest and proportionate and must not
be capable of suggesting that the Group is obtaining unfair advantage.

The Group will fully co-operate with regulatory and governmental bodies within
the context of their legitimate activity. Should one or more Group companies be
subjected to legitimate inspections on the part of the public authorities, the
Group will provide its full cooperation.

 

14   



--------------------------------------------------------------------------------

LOGO [g272195img57.jpg]   

 

Whenever a public institution is a customer or supplier of any Group company,
the latter shall act in strict compliance with laws and regulations which govern
the acquisition from, or the sale to, that public institution, of goods and/or
services.

Any lobbying activity shall be conducted only where permitted and in strict
compliance with the applicable laws and, in any case, in full observance of the
Code and of any procedures to such extent specifically provided by the Group.

Trade Unions and Political Parties

Any relationship of the Fiat Group with Trade Unions, Political Parties and
representatives or candidates thereof shall be inspired by the highest level of
transparency and fairness.

Contributions will be allowed only if required or expressly permitted by law
and, in the latter case, authorised by the duly empowered corporate bodies of
each company of the Group.

Any contribution made or activity performed by employees of the Group shall be
intended only as a personal voluntary contribution.

Communities

The Fiat Group and its employees are strongly committed to behave in a socially
responsible manner, by respecting the uncompromisable values of a clean
environment and healthy and safe workplace, such as to observe and respect the
cultures and traditions of each country in which it operates.

In compliance with the relevant ILO Conventions, the Group does not employ child
labour, namely it does not employ people younger than the age laid down for
starting work by the legislation of the place in which the work is carried out
and, in any case, younger than fifteen, unless an exception is expressly
provided by international conventions and, possibly, by local legislation. The
Group is also committed not to establishing working relationships with suppliers
that employ child labour, as defined above.

Communication and Corporate Information

The Group recognises the vital role that clear and effective communication plays
in sustaining internal and external relationships. Communication and external
relations influence the development of the Group both directly and indirectly.

It is therefore necessary for these activities to be organised with clear,
uniform criteria, which take into consideration both the requirements of the
various business lines and the economic and social role of the Group as a whole.

The information communicated to the outside world must be timely and
co-ordinated at Group level in order to take full advantage of the Group’s size
and potential.

Group employees who are required to provide information to the public regarding
Group companies or Sectors, business lines or geographical areas, in the form of
speeches, participation at conferences, publications or any other form of
presentation, must comply with any specific procedures issued by the Group and
receive the prior authorisation, if so required, of the duly designated
department or appointed person responsible for external communications.

 

   15



--------------------------------------------------------------------------------

   LOGO [g272195img57.jpg]

 

Communications to financial and capital markets and supervisory authorities
thereof shall be supplied in an accurate, complete, fair, clear, comprehensible
and timely manner and always in compliance with the laws applicable in any
relevant jurisdiction.

These communications shall be made only by those employees with the specific
responsibility for communications to financial and capital markets and to the
supervisory authorities.

Media Relations

The communication of information to the media plays an important part in
building the image of the Fiat Group and therefore all information concerning
the Group must be supplied in a truthful and uniform manner and only by those
employees with the responsibility for media communications.

No other employee must provide any information not in the public domain
concerning the Group to media representatives, or liase in any way with them to
disclose company confidential information and shall instead refer all media
enquiries to the appropriate person or department.

 

16   



--------------------------------------------------------------------------------

LOGO [g272195img57.jpg]   

 

5 Health, Safety & Environment

The Fiat Group accepts no compromise in the field of health protection and as
regards the safety of its employees in the workplace.

No Group employee shall put other employees in a position of unnecessary risk
that may cause damage to their health or their physical well-being.

The Group is committed to and recognises that good health, safety and
environment is critical to the success of the Group.

Everyone who works for the Group is responsible for good health, safety and
environment.

The Group operates an effective environment management system which complies
with all relevant national and international legislative requirements. It adopts
the following fundamental principles:

 

  •  

never pollute;

 

  •  

optimise the use of resources at all times; and

 

  •  

develop products that are ever more environmentally compatible.

The Group desires to maintain public confidence in the integrity of its
operations by openly reporting on and consulting with others to improve
understanding of both internal and external health, safety and environmental
issues associated with its operations.

Every year the Group provides specific information on the implementation of its
environmental policies through the publication of the “Environmental Report”.

 

   17



--------------------------------------------------------------------------------

   LOGO [g272195img57.jpg]

 

6 Accounting & Internal Control

The Group is committed to maximising long-term shareholder value.

To deliver on this commitment, the Group will maintain high standards of
financial planning and control, and accounting systems consistent with and
adequate to the accounting principles applicable to Group companies.

The Group will do this by applying the maximum level of transparency consistent
with best business practice:

 

  •  

ensuring that all transactions are duly authorised, verifiable, legitimate and
coherent;

 

  •  

ensuring that all transactions are properly recorded and accounted for in
accordance with accepted best practice and appropriately documented;

 

  •  

guaranteeing the maximum fairness and transparency in the handling of
transactions with related parties in conformity with the “Guidelines for
Significant Transactions and Transactions with related parties” adopted by the
Board of Directors of Fiat S.p.A.;

 

  •  

producing comprehensive, accurate, reliable, clear and comprehensible financial
reports on a timely basis;

 

  •  

operating in strict compliance with the “Guidelines for the Internal Control
System” adopted by the Fiat S.p.A. Board of Directors;

 

  •  

educating its people as to the existence, purpose and importance of internal
controls;

 

  •  

understanding and managing risks to all Group company assets with professional
diligence;

 

  •  

establishing rigorous business processes to ensure that management decisions
(including those relating to investments and disposals) are based on sound
economic analysis (including a prudent risks assessment), and provide a
guarantee that company assets are optimally employed;

 

  •  

ensuring that decisions on finance, tax and accounting issues are made by the
right level of management;

 

  •  

preparing the documentation to be sent to the market supervisory authorities or
to be disclosed to the public in timely fashion and making sure that such
documentation is comprehensive, accurate, reliable, clear and comprehensible.

The Group recognises that internal controls are of prime importance for the
management and success of the Group. For this purpose the Board of Directors of
Fiat S.p.A. has adopted the “Guidelines for the Internal Control System”.

The Group is committed to putting in place processes to ensure that appropriate
employees obtain the required training and experience for building and
maintaining an efficient internal control system that is consistent with the
above-mentioned Guidelines.

The Group considers transparency in the accounting for each single transaction
to be of vital importance for its success.

The Group therefore demands accurate, timely and detailed reporting from its
employees with regard to financial transactions. True and accurate records of
all financial transactions should be kept by employees together with proper
supporting evidence.

The irregular keeping of the books of account is a violation of the Code and is
considered illegal in almost all jurisdictions. It is therefore forbidden for
any employee to behave in such a way or to be responsible for omissions that
might lead to:

 

  •  

the recording of false transactions;

 

18   



--------------------------------------------------------------------------------

LOGO [g272195img57.jpg]   

 

  •  

the misrecording of operations or the recording of operations that are not
adequately documented;

 

  •  

the failure to record commitments, including guarantees, that might generate
responsibilities or obligations for Group companies.

Within the context of a verification programme or at the request of the top
management of Group companies or of the Supervisors of the Internal Control
System, the Internal Audit shall review the quality and effectiveness of the
Internal Control System and shall report to the Supervisor of the Internal
Control System and to the other delegated officers.

Employees of the Group will be requested to assist with the monitoring of the
quality and effectiveness of the Internal Control System. The Internal Audit
function, the Statutory Auditors, the independent auditors and the Supervisors
of the Internal Control System shall have full access to all data, documents and
information necessary to perform their activities.

In so far as they are responsible, employees who are asked to cooperate on the
preparation and presentation of documents destined for the supervisory
authorities or for the public will ensure that such documents are complete,
accurate, reliable, clear and comprehensible.

 

   19



--------------------------------------------------------------------------------

   LOGO [g272195img57.jpg]

 

7 Implementation & Assurance

The Fiat Group is committed to achieving the highest standards of best practice
in relation to its moral, social and business responsibilities towards the
people concerned.

The Code sets out the expectations that the Group has of its people and the
responsibility they must take for transforming these policies into reality.

The management of the various business-lines, Sectors and departments of the
Group are responsible for ensuring that these expectations are understood and
put into practice by their employees. The management must ensure that the
commitments set out in the Code are implemented across business-lines, Sectors
and departments.

The Group encourages employees to solicit their Legal Department in any
situation regarding the Code in which they may be in doubt as to the most
appropriate behaviour. A quick reply shall be given to all requests for
explanation without the employee risking any form of retaliation, including
indirect forms.

An appropriate sanctions policy for Code violations shall be adopted by the
direct supervisors, after hearing, if necessary, the opinion of the competent
Supervisors of the Internal Control System, consistent with existing laws and
relevant national and company-wide labour contracts, and shall be proportionate
to the particular violation of the Code.

Any form of retaliation against anyone who has in good faith reported possible
violations of the Code or who has requested explanations regarding Code
application procedures, will be considered a violation of the Code. The
behaviour of anyone accusing other employees of a Code violation in the
knowledge that such violation does not exist is also considered a Code
violation.

Code violations may lead to the termination of the fiduciary relationship
between the Group and the employee with the contractual and statutory
consequences set forth in the applicable labour legislation.

Any exceptions to what is prescribed by the Code, including partial exceptions
and exceptions limited in time and nature, may only be authorised exclusively
for serious and justified reasons and only by the Board of Directors of the
Group company in which the interested employee works, after hearing the opinion
of the competent Supervisors of the Internal Control System.

The Internal Audit function performs periodic audit activities on the operation
of the Code and results are presented to the Supervisor of the Internal Control
System, the Chief Executive Officer of Fiat S.p.A. and the Board of Directors of
Fiat S.p.A. Modifications to the Code or additions to it may be based on this
Audit.

 

20   



--------------------------------------------------------------------------------

LOGO [g272195img57.jpg]   

 

Appendices

 

   21



--------------------------------------------------------------------------------

   LOGO [g272195img57.jpg]

 

Appendix A – Definition of Subsidiary Company

Art. 2359 of the Italian Civil Code:

“The following are considered subsidiary companies:

 

1)

companies in which another company possesses a majority of the voting rights
that can be exercised at the stockholders’ meeting;

 

2)

companies in which another company possesses enough votes to exercise a dominant
influence on the ordinary stockholders’ meeting;

 

3)

companies that are under the dominant influence of another company by virtue of
special contractual restrictions with it.

For the purposes of enforcing numbers 1) and 2) of paragraph 1, the voting
rights of subsidiary companies, fiduciary companies, and “straw men” are also
counted; the voting rights of third parties are not counted…”

Art. 26 of Legislative Decree no. 127 of april 9, 1991:

“… in any event, the following are considered subsidiary companies:

 

1)

companies in which another has the right, by virtue of a contract or a clause in
the articles of association, to exercise a dominant influence when the
applicable law permits such contracts or clauses;

 

2)

companies in which another, on the basis of agreements with other stockholders,
has sole control of a majority of the voting rights.

Enforcement of the preceding paragraph also takes into account the rights of
subsidiary companies, fiduciary companies, and “straw men”; the voting rights of
third parties are not considered”

 

22   



--------------------------------------------------------------------------------

LOGO [g272195img57.jpg]   

 

Appendix B – Interpretation and Reporting of Violations

For queries relating to specific provisions or requiring clarification of the
Code, employees are encouraged to contact the Legal Department responsible for
the relevant Group company.

If an employee wishes to report a violation (or suspected violation) of the
Code, he/she should contact his/her direct supervisor. If the grievance remains
unresolved, or the employee feels uncomfortable reporting the grievance to the
direct supervisor, he/she should report it to the competent Supervisor of the
Internal Control System.

If a third party wishes to report a violation (or suspected violation) of the
Code, he/she should contact the competent Supervisor of the Internal Control
System or the specific channels that will be identified by the Group Companies
for that purpose.

Interpreting or Reporting Structure:

A) Interpretation

 

LOGO [g272195img74.jpg]

B) Reporting

 

LOGO [g272195img74a.jpg]

 

   23



--------------------------------------------------------------------------------

   LOGO [g272195img57.jpg]

 

Appendix C – Code of Conduct Requirements for Financial Officers

The undersigned                     , in his capacity as                      of
the company                     , affirms that in the course of discharging the
aforesaid duties in addition to respecting the Fiat Group Code of Conduct, he
will abide by the following rules, which represent an integral and essential
part of his obligations by virtue of his position at the Company:

 

  •  

comport himself with honesty and integrity, avoiding all conflicts of interest,
including potential ones, deriving from his personal or professional
relationships;

 

  •  

promptly provide his own superior and - if so required by virtue of his position
at the Company - the independent auditor, the Board of Directors, the Board of
Statutory Auditors, and the stockholders with complete, accurate, objective, and
immediately comprehensible data and information;

 

  •  

promptly report to the appropriate person or, as the case may be, the competent
Supervisor of the Internal Control System or the Audit Committee of Fiat S.p.A.
violations of the Fiat Group Code of Conduct of which he has actual knowledge or
credible evidence;

 

  •  

act so as to ensure full, fair, accurate, and understandable disclosure in
reports and documents that are to be filed with (or are instrumental to the
filing of documents to be filed with) public authorities and in any other public
communication;

 

  •  

act in full compliance with the norms and regulations that apply to the Company;

 

  •  

act with maximum professional objectivity, avoiding situations where his/her
independent judgment might be unduly influenced by external circumstances;

 

  •  

treat information not in the public domain and obtained by virtue of his/her
position in the Company with the maximum confidentiality, avoiding any use of
said information to his/her personal benefit or the benefit of others;

 

  •  

promote the highest standards of integrity and professionalism amongst his own
subordinates;

 

  •  

use Company assets and resources in the most correct and professional manner.

 

24   



--------------------------------------------------------------------------------

Fiat Group Code of Conduct

Compiled by Fiat SpA

Editorial design and graphics by Satiz srl

Printed in Italy, June 2003



--------------------------------------------------------------------------------

 

LOGO [g272195plain.jpg]



--------------------------------------------------------------------------------

 

LOGO [g272195img001.jpg]

Marchio SF—CAVALLINO RAMPANTE (VOLTO A SINISTRA), SCUDO, STRISCE in classe 14
nel Mondo a nome FERRARI S.P.A.

Primo dep.Primo dep.

NostroPrimo dep. DataPrimo dep. DataNumeroNumeroDataPriorita' NumeroPriorita'
Data Immagine Titolo Tipo marchio Diritto Nazione Classi Classi locali
NumeroNumeroData deposito Data scadenza Stato Richiedente riferimento deposito
concessione Domanda concessione concessione Domanda deposito Domanda concessione

SF—CAVALLINO

RAMPANTE

03, 06, 09, 14,

M 7 4 0 1 0 3 _ R 1 (VOLTO AComplesso Marchio UIBM Italia 16 giu 1997
TO1997C001621 09 lug 1997 715758 TO2007C000279 24 gen 2007 1288528 26 mag 2010
16 giu 2017 CONCESSO FERRARI S.P.A.

16, 18, 24, 25, 28 SINISTRA), SCUDO, STRISCE

SF—CAVALLINO

RAMPANTE

03, 06, 14, 18,

T251023_R1 (VOLTO AComplesso Comunitario Comunitario 01 apr 1996 1598689 02 ott
1998 1598689 1598689 01 apr 2006 1598689 02 apr 2006 01 apr 2016 CONCESSO
FERRARI S.P.A.

25, 28, 41 SINISTRA), SCUDO, STRISCE

SF—CAVALLINO

RAMPANTE

03, 06, 09, 12,

(VOLTO A

T251101 Complesso Nazionale Andorra 14, 16, 18, 24,11 mar 2004 20593 12 mar 2004
11 mar 2014 CONCESSO FERRARI S.P.A.

SINISTRA)

25, 28, 37

(VERSIONE 1),

SCUDO, STRISCE

SF—CAVALLINO

RAMPANTE

(VOLTO A

T251234 Complesso Nazionale Arabia Saudita 14 16 dic 2006 942/64 28 ago 2007 28
ago 2016 CONCESSO FERRARI S.P.A.

SINISTRA)

(VERSIONE 1),

SCUDO, STRISCE

SF—CAVALLINO

RAMPANTE

(VOLTO A

T251406 Complesso Nazionale Argentina 14 2566640 05 mag 2005 2101321 26 lug 2006
26 lug 2016 CONCESSO FERRARI S.P.A.

SINISTRA)

(VERSIONE 1),

SCUDO, STRISCE

SF—CAVALLINO

RAMPANTE

(VOLTO A

T251523 Complesso Nazionale Australia 14 1037583 13 gen 2005 1037583 31 ago 2005
13 gen 2015 CONCESSO FERRARI S.P.A.

SINISTRA)

(VERSIONE 1),

SCUDO, STRISCE

SF—CAVALLINO

RAMPANTE

(VOLTO A

T251625 Complesso Nazionale Bahrein 14 04 dic 2003 40161 17 ago 2005 04 dic 2013
CONCESSO FERRARI S.P.A.

SINISTRA)

(VERSIONE 1),

SCUDO, STRISCE

SF—CAVALLINO

RAMPANTE

T251768 (VOLTO AComplesso Nazionale Brasile 14 3.6.1 820189685 05 set 1997
820189685 07 giu 2005 07 giu 2015 CONCESSO FERRARI S.P.A.

SINISTRA),

SCUDO, STRISCE

SF—CAVALLINO

RAMPANTE

(VOLTO A

T251996 Complesso Nazionale Cambogia 14 30156 20 feb 2008 28830 10 lug 2008 20
feb 2018 CONCESSO FERRARI S.P.A.

SINISTRA)

(VERSIONE 1),

SCUDO, STRISCE

SF—CAVALLINO

RAMPANTE03, 06, 09, 12,

T252040 (VOLTO AComplesso Nazionale Canada 14, 18, 25, 28,824015 24 set 1996
543297 02 apr 2001 02 apr 2016 CONCESSO FERRARI S.P.A.TO2003C001797 26 giu 2003
SINISTRA),37, 41 SCUDO, STRISCE

SF—CAVALLINO

RAMPANTE

(VOLTO A09, 14, 16, 18,

T252142 Complesso Nazionale Cile 781881 23 lug 2007 830285 16 ott 2008 16 ott
2018 CONCESSO FERRARI S.P.A.

SINISTRA)25, 28

(VERSIONE 1),

SCUDO, STRISCE



--------------------------------------------------------------------------------

 

LOGO [g272195img002.jpg]

Marchio SF—CAVALLINO RAMPANTE (VOLTO A SINISTRA), SCUDO, STRISCE in classe 14
nel Mondo a nome FERRARI S.P.A.

Primo dep.Primo dep.

NostroPrimo dep. DataPrimo dep. DataNumeroNumeroDataPriorita' NumeroPriorita'
Data Immagine Titolo Tipo marchio Diritto Nazione Classi Classi locali
NumeroNumeroData deposito Data scadenza Stato Richiedente riferimento deposito
concessione Domanda concessione concessione Domanda deposito Domanda concessione

SF—CAVALLINO

RAMPANTE

(VOLTO A

T 2 5 2 3 5 9 Complesso Nazionale Colombia 1 4 07-077881 31 lug 2007 360200 01
mar 2008 01 mar 2018 CONCESSO FERRARI S.P.A.

SINISTRA)

(VERSIONE 1),

SCUDO, STRISCE

SF—CAVALLINO

RAMPANTE

T252400_R1 (VOLTO AComplesso Nazionale Corea Del Sud 06, 14, 18 14 ago 1997
97-38821 22 set 1998 422697 50-2008-18206 25 ago 2008 422697 17 nov 2008 22 set
2018 CONCESSO FERRARI S.P.A.

SINISTRA),

SCUDO, STRISCE

SF—CAVALLINO

RAMPANTE

T252437 (VOLTO AComplesso Nazionale Corea Del Sud 14 21559/02 10 mag 2002 569711
24 dic 2003 24 dic 2013 CONCESSO FERRARI S.P.A.

SINISTRA),

SCUDO, STRISCE

SF—CAVALLINO

RAMPANTE03, 06, 09, 12,

(VOLTO A14, 16, 18, 20,

T252452 Complesso Nazionale Corea Del Sud 4134/2003 18 nov 2003 13753 21 set
2005 21 set 2015 CONCESSO FERRARI S.P.A.

SINISTRA)21, 24, 25, 26,

(VERSIONE 1),28, 35, 37, 41 SCUDO, STRISCE

SF—CAVALLINO

RAMPANTE

(VOLTO A

T252525 Complesso Nazionale Costarica 14 2007-0012630 07 ago 2007 173191 14 mar
2008 14 mar 2018 CONCESSO FERRARI S.P.A.

SINISTRA)

(VERSIONE 1),

SCUDO, STRISCE

SF—CAVALLINO

RAMPANTE

(VOLTO AEmirati Arabi

T252714 Complesso Nazionale 14 82211 25 giu 2006 80112 07 mar 2007 25 giu 2016
CONCESSO FERRARI S.P.A.

SINISTRA)Uniti

(VERSIONE 1),

SCUDO, STRISCE

SF—CAVALLINO

RAMPANTE

03, 12, 14, 16,

(VOLTO A

T252903 Complesso Nazionale Filippine 18, 24, 25, 26,04-2007-006674 27 giu 2007
4-2007-006674 28 apr 2008 28 apr 2018 CONCESSO FERRARI S.P.A.

SINISTRA)

28, 35, 37, 41

(VERSIONE 1),

SCUDO, STRISCE

SF—CAVALLINO

RAMPANTE

T252972_R1 (VOLTO AComplesso Nazionale Giappone 14 16 ago 1996 91717/96 05 giu
1998 4153161 05 giu 2008 4153161 17 giu 2008 05 giu 2018 CONCESSO FERRARI S.P.A.

SINISTRA),

SCUDO, STRISCE

SF—CAVALLINO

RAMPANTE

(VOLTO A

T253068 Complesso Nazionale Giordania 14 74389 13 apr 2004 74389 23 nov 2004 13
apr 2014 CONCESSO FERRARI S.P.A.

SINISTRA)

(VERSIONE 1),

SCUDO, STRISCE

SF—CAVALLINO

RAMPANTE

03, 06, 09, 14,

T253255_R1 (VOLTO AComplesso Nazionale Hong Kong 30 apr 2004 1998/11110AA 05 lug
2004 20 giu 2014 CONCESSO FERRARI S.P.A.

16, 18, 24, 25, 28 SINISTRA), SCUDO, STRISCE

SF—CAVALLINO

RAMPANTE

03, 09, 12, 14,

(VOLTO A

T253379 Complesso Nazionale India 16, 18, 24, 25,1391488 13 ott 2005 1391488 01
giu 2007 13 ott 2015 CONCESSO FERRARI S.P.A.

SINISTRA)

26, 28, 34, 41, 42

(VERSIONE 1),

SCUDO, STRISCE



--------------------------------------------------------------------------------

 

LOGO [g272195img003.jpg]

Marchio SF—CAVALLINO RAMPANTE (VOLTO A SINISTRA), SCUDO, STRISCE in classe 14
nel Mondo a nome FERRARI S.P.A.

Primo dep.Primo dep.

NostroPrimo dep. DataPrimo dep. DataNumeroNumeroDataPriorita' NumeroPriorita'
Data Immagine Titolo Tipo marchio Diritto Nazione Classi Classi locali
NumeroNumeroData deposito Data scadenza Stato Richiedente riferimento deposito
concessione Domanda concessione concessione Domanda deposito Domanda concessione

SF—CAVALLINO

RAMPANTE

(VOLTO A

T 2 5 3 5 7 9 Complesso Nazionale Israele 1 4 191204 22 giu 2006 191204 09 dic
2007 22 giu 2016 CONCESSO FERRARI S.P.A.

SINISTRA)

(VERSIONE 1),

SCUDO, STRISCE

SF—CAVALLINO

RAMPANTE

(VOLTO A

T253695 Complesso Nazionale Kuwait 14 81918 23 dic 2006 71773 22 giu 2008 22 dic
2016 CONCESSO FERRARI S.P.A.

SINISTRA)

(VERSIONE 1),

SCUDO, STRISCE

SF—CAVALLINO

RAMPANTE

(VOLTO A09, 12, 14, 16,

T253779 Complesso Nazionale Libano 6206 21 nov 2006 21 nov 2021 PENDENTE FERRARI
S.P.A.

SINISTRA)25, 28, 37

(VERSIONE 1),

SCUDO, STRISCE

SF—CAVALLINO

RAMPANTE

(VOLTO A

T253954 Complesso Nazionale Malesia 14 05000897 19 gen 2005 05000897 23 ott 2007
19 gen 2015 CONCESSO FERRARI S.P.A.

SINISTRA)

(VERSIONE 1),

SCUDO, STRISCE

SF—CAVALLINO

RAMPANTE

T254050 (VOLTO AComplesso Nazionale Malta 14 39500 20 giu 2003 39500 26 apr 2004
20 giu 2013 CONCESSO FERRARI S.P.A.

SINISTRA),

SCUDO, STRISCE

SF—CAVALLINO

RAMPANTE

T254088_R1 (VOLTO AComplesso Nazionale Messico 14 03 lug 1996 267259 27 set 1996
532691 03 lug 2006 532691 18 lug 2006 03 lug 2016 CONCESSO FERRARI S.P.A.

SINISTRA),

SCUDO, STRISCE

SF—CAVALLINO

RAMPANTE

(VOLTO A

T254306 Complesso Nazionale Norvegia 14 2005/00421 17 gen 2005 233549 26 giu
2006 26 giu 2016 CONCESSO FERRARI S.P.A.

SINISTRA)

(VERSIONE 1),

SCUDO, STRISCE

SF—CAVALLINO

RAMPANTE

(VOLTO A

T254346 Complesso Nazionale Nuova Zelanda 14 723879 13 gen 2005 723879 14 lug
2005 13 gen 2015 CONCESSO FERRARI S.P.A.

SINISTRA)

(VERSIONE 1),

SCUDO, STRISCE

SF—CAVALLINO

RAMPANTE

(VOLTO A

T254569 Complesso Nazionale Paraguay 14 26623 14 ago 2007 312195 23 giu 2008 23
giu 2018 CONCESSO FERRARI S.P.A.

SINISTRA)

(VERSIONE 1),

SCUDO, STRISCE

SF—CAVALLINO

RAMPANTE

(VOLTO A

T254632 Complesso Nazionale Peru 14 353936 13 mag 2008 143798 30 set 2008 30 set
2018 CONCESSO FERRARI S.P.A.

SINISTRA)

(VERSIONE 1),

SCUDO, STRISCE

SF—CAVALLINO

RAMPANTE

(VOLTO A

T254726 Complesso Nazionale Qatar 14 42819 14 gen 2007 42819 23 lug 2009 14 gen
2017 CONCESSO FERRARI S.P.A.

SINISTRA)

(VERSIONE 1),

SCUDO, STRISCE



--------------------------------------------------------------------------------

 

LOGO [g272195img004.jpg]

Marchio SF—CAVALLINO RAMPANTE (VOLTO A SINISTRA), SCUDO, STRISCE in classe 14
nel Mondo a nome FERRARI S.P.A.

Primo dep.Primo dep.

NostroPrimo dep. DataPrimo dep. DataNumeroNumeroDataPriorita' NumeroPriorita'
Data Immagine Titolo Tipo marchio Diritto Nazione Classi Classi locali
NumeroNumeroData deposito Data scadenza Stato Richiedente riferimento deposito
concessione Domanda concessione concessione Domanda deposito Domanda concessione

SF—CAVALLINO

RAMPANTE

T 2 5 4 8 6 9 _ R 1 (VOLTO AComplesso Nazionale Singapore 14 03 lug 1997
T97/07932I 29 mar 2004 T97/07932I T97/07932I 12 lug 2007 03 lug 2017 CONCESSO
FERRARI S.P.A.

SINISTRA),

SCUDO, STRISCE

SF—CAVALLINO

RAMPANTE

(VOLTO A

T255050 Complesso Nazionale Sud Africa 14 2005/00699 14 gen 2005 2005/00699 18
nov 2008 14 gen 2015 CONCESSO FERRARI S.P.A.

SINISTRA)

(VERSIONE 1),

SCUDO, STRISCE

SF—CAVALLINO

RAMPANTE

T255181_R1 (VOLTO AComplesso Nazionale Taiwan 14 11 lug 1997 35586/86 16 nov
1998 826421 01 mar 2004 826421 02 apr 2004 31 mar 2014 CONCESSO FERRARI S.P.A.

SINISTRA),

SCUDO, STRISCE

SF—CAVALLINO

RAMPANTE

(VOLTO A

T255376 Complesso Nazionale Thailandia 14 558045 07 lug 2004 TM233667 16 gen
2006 06 lug 2014 CONCESSO FERRARI S.P.A.

SINISTRA)

(VERSIONE 1),

SCUDO, STRISCE

SF—CAVALLINO

RAMPANTE

(VOLTO A

T255461 Complesso Nazionale Turchia 09, 14 2005/01359 17 gen 2005 2005/01359 17
gen 2005 17 gen 2015 CONCESSO FERRARI S.P.A.

SINISTRA)

(VERSIONE 1),

SCUDO, STRISCE

SF—CAVALLINO

RAMPANTE

03, 06, 14, 16,

T255489 (VOLTO AComplesso Nazionale USA 75/195529 12 nov 1996 2585555 25 giu
2002 25 giu 2012 CONCESSO FERRARI S.P.A.

25, 28, 37, 41 SINISTRA), SCUDO, STRISCE

SF—CAVALLINO

RAMPANTE

T255526 (VOLTO AComplesso Nazionale USA 09, 14 78/271316 08 lug 2003 3008524 25
ott 2005 25 ott 2015 CONCESSO FERRARI S.P.A.TO2003C001797 26 giu 2003 SINISTRA),
SCUDO, STRISCE

SF—CAVALLINO

RAMPANTE

(VOLTO A

T255729 Complesso Nazionale Venezuela 14 2007-019328 10 ago 2007 P-292885 31 mar
2009 31 mar 2024 CONCESSO FERRARI S.P.A.

SINISTRA)

(VERSIONE 1),

SCUDO, STRISCE

SF—CAVALLINO

CN KP HR RU LI

RAMPANTE

MC CZ RO SK SI03, 06, 09, 14,

T255782_R1 (VOLTO AComplesso Internazionale 16 giu 1997 24036-D/97 09 lug 1997
681429A 23979 D/2007 09 feb 2007 681429A 09 lug 2007 09 lug 2017 CONCESSO
FERRARI S.P.A.

CH UA HU VN16, 18, 24, 25, 28 SINISTRA), UA

SCUDO, STRISCE

SF—CAVALLINO

RAMPANTE

03, 06, 09, 14,

T255782_R1-01 (VOLTO AComplesso Internazionale Cina Popolare 16 giu 1997
24036-D/97 09 lug 1997 681429A 23979-D/2007 09 feb 2007 681429A 09 lug 2007 09
lug 2017 CONCESSO FERRARI S.P.A.

16, 18, 24, 25, 28 SINISTRA), SCUDO, STRISCE

SF—CAVALLINO

RAMPANTE

03, 06, 09, 14,

T255782_R1-02 (VOLTO AComplesso Internazionale Corea Del Nord 16 giu 1997
24036-D/97 09 lug 1997 681429A 23979-D/2007 09 feb 2007 681429A 09 lug 2007 09
lug 2017 CONCESSO FERRARI S.P.A.

16, 18, 24, 25, 28 SINISTRA), SCUDO, STRISCE



--------------------------------------------------------------------------------

 

LOGO [g272195img005.jpg]

Marchio SF—CAVALLINO RAMPANTE (VOLTO A SINISTRA), SCUDO, STRISCE in classe 14
nel Mondo a nome FERRARI S.P.A.

Primo dep.Primo dep.

NostroPrimo dep. DataPrimo dep. DataNumeroNumeroDataPriorita' NumeroPriorita'
Data Immagine Titolo Tipo marchio Diritto Nazione Classi Classi locali
NumeroNumeroData deposito Data scadenza Stato Richiedente riferimento deposito
concessione Domanda concessione concessione Domanda deposito Domanda concessione

SF—CAVALLINO

RAMPANTE

03, 06, 09, 14,

T 2 5 5 7 8 2 _ R 1 -0 3 (VOLTO AComplesso Internazionale Croazia 16 giu 1997
24036-D/97 09 lug 1997 681429A 23979-D/2007 09 feb 2007 681429A 09 lug 2007 09
lug 2017 CONCESSO FERRARI S.P.A.

16, 18, 24, 25, 28 SINISTRA), SCUDO, STRISCE

SF—CAVALLINO

RAMPANTE

03, 06, 09, 14,

T255782_R1-04 (VOLTO AComplesso Internazionale Russia 16 giu 1997 24036-D/97 09
lug 1997 681429A 23979-D/2007 09 feb 2007 681429A 09 lug 2007 09 lug 2017
CONCESSO FERRARI S.P.A.

16, 18, 24, 25, 28 SINISTRA), SCUDO, STRISCE

SF—CAVALLINO

RAMPANTE

03, 06, 09, 14,

T255782_R1-05 (VOLTO AComplesso Internazionale Liechtenstein 16 giu 1997
24036-D/97 09 lug 1997 681429A 23979-D/2007 09 feb 2007 681429A 09 lug 2007 09
lug 2017 CONCESSO FERRARI S.P.A.

16, 18, 24, 25, 28 SINISTRA), SCUDO, STRISCE

SF—CAVALLINO

RAMPANTE

03, 06, 09, 14,

T255782_R1-06 (VOLTO AComplesso Internazionale Monaco 16 giu 1997 24036-D/97 09
lug 1997 681429A 23979-D/2007 09 feb 2007 681429A 09 lug 2007 09 lug 2017
CONCESSO FERRARI S.P.A.

16, 18, 24, 25, 28 SINISTRA), SCUDO, STRISCE

SF—CAVALLINO

RAMPANTE

03, 06, 09, 14,

T255782_R1-07 (VOLTO AComplesso Internazionale Repub. Ceca 16 giu 1997
24036-D/97 09 lug 1997 681429A 23979-D/2007 09 feb 2007 681429A 09 lug 2007 09
lug 2017 CONCESSO FERRARI S.P.A.

16, 18, 24, 25, 28 SINISTRA), SCUDO, STRISCE

SF—CAVALLINO

RAMPANTE

03, 06, 09, 14,

T255782_R1-08 (VOLTO AComplesso Internazionale Romania 16 giu 1997 24036-D/97 09
lug 1997 681429A 23979-D/2007 09 feb 2007 681429A 09 lug 2007 09 lug 2017
CONCESSO FERRARI S.P.A.

16, 18, 24, 25, 28 SINISTRA), SCUDO, STRISCE

SF—CAVALLINO

RAMPANTE

03, 06, 09, 14,

T255782_R1-09 (VOLTO AComplesso Internazionale Repub.Slovacca 16 giu 1997
24036-D/97 09 lug 1997 681429A 23979-D/2007 09 feb 2007 681429A 09 lug 2007 09
lug 2017 CONCESSO FERRARI S.P.A.

16, 18, 24, 25, 28 SINISTRA), SCUDO, STRISCE

SF—CAVALLINO

RAMPANTE

03, 06, 09, 14,

T255782_R1-10 (VOLTO AComplesso Internazionale Slovenia 16 giu 1997 24036-D/97
09 lug 1997 681429A 23979-D/2007 09 feb 2007 681429A 09 lug 2007 09 lug 2017
CONCESSO FERRARI S.P.A.

16, 18, 24, 25, 28 SINISTRA), SCUDO, STRISCE

SF—CAVALLINO

RAMPANTE

03, 06, 09, 14,

T255782_R1-11 (VOLTO AComplesso Internazionale Svizzera 16 giu 1997 24036-D/97
09 lug 1997 681429A 23979-D/2007 09 feb 2007 681429A 09 lug 2007 09 lug 2017
CONCESSO FERRARI S.P.A.

16, 18, 24, 25, 28 SINISTRA), SCUDO, STRISCE

SF—CAVALLINO

RAMPANTE

03, 06, 09, 14,

T255782_R1-12 (VOLTO AComplesso Internazionale Ucraina 16 giu 1997 24036-D/97 09
lug 1997 681429A 23979-D/2007 09 feb 2007 681429A 09 lug 2007 09 lug 2017
CONCESSO FERRARI S.P.A.

16, 18, 24, 25, 28 SINISTRA), SCUDO, STRISCE

SF—CAVALLINO

RAMPANTE

03, 06, 09, 14,

T255782_R1-13 (VOLTO AComplesso Internazionale Ungheria 16 giu 1997 24036-D/97
09 lug 1997 681429A 23979-D/2007 09 feb 2007 681429A 09 lug 2007 09 lug 2017
CONCESSO FERRARI S.P.A.

16, 18, 24, 25, 28 SINISTRA), SCUDO, STRISCE



--------------------------------------------------------------------------------

 

LOGO [g272195img006.jpg]

Marchio SF—CAVALLINO RAMPANTE (VOLTO A SINISTRA), SCUDO, STRISCE in classe 14
nel Mondo a nome FERRARI S.P.A.

Primo dep.Primo dep.

NostroPrimo dep. DataPrimo dep. DataNumeroNumeroDataPriorita' NumeroPriorita'
Data Immagine Titolo Tipo marchio Diritto Nazione Classi Classi locali
NumeroNumeroData deposito Data scadenza Stato Richiedente riferimento deposito
concessione Domanda concessione concessione Domanda deposito Domanda concessione

SF—CAVALLINO

RAMPANTE

03, 06, 09, 14,

T 2 5 5 7 8 2 _ R 1 -1 4 (VOLTO AComplesso Internazionale Viet Nam 16 giu 1997
24036-D/97 09 lug 1997 681429A 23979-D/2007 09 feb 2007 681429A 09 lug 2007 09
lug 2017 CONCESSO FERRARI S.P.A.

16, 18, 24, 25, 28 SINISTRA), SCUDO, STRISCE

SF—CAVALLINO

RAMPANTE

03, 06, 09, 14,

T255782_R1-15 (VOLTO AComplesso Internazionale Ucraina 16 giu 1997 24036-D/97 09
lug 1997 681429A 23979 D/2007 09 feb 2007 681429A 09 lug 2007 09 lug 2017
CONCESSO FERRARI S.P.A.

16, 18, 24, 25, 28 SINISTRA), SCUDO, STRISCE

SF—CAVALLINO

RAMPANTE

T258026_R1 (VOLTO AComplesso Nazionale Corea Del Sud 09, 14, 25, 26 14 ago 1997
38837/97 09 mar 1999 443537 50-2009-4803 05 mar 2009 443537 03 ago 2009 09 mar
2019 CONCESSO FERRARI S.P.A.

SINISTRA),

SCUDO, STRISCE

SF—CAVALLINO

RAMPANTE

(VOLTO A

T261619 Figurativo Nazionale Macao 14 N/48172 11 mar 2010 N/048172 25 giu 2010
25 giu 2017 CONCESSO FERRARI S.P.A.

SINISTRA)

(VERSIONE 1),

SCUDO, STRISCE

SF—CAVALLINO

RAMPANTE

RINNOVO

T263342_R1 (VOLTO AFigurativo Nazionale Brasile 14 7 05 set 1997 200004956 12
dic 2000 200004956 21 ott 2010 12 dic 2020 FERRARI S.P.A.

PENDENTE

SINISTRA),

SCUDO, STRISCE



--------------------------------------------------------------------------------

 

LOGO [g272195img007.jpg]

Marchio SCUDERIA FERRARI in classe 14 nel Mondo a nome FERRARI S.P.A.

Primo dep.Primo dep.

NostroPrimo dep. DataPrimo dep. DataNumeroNumeroDataPriorita' NumeroPriorita'
Data Titolo Tipo marchio Diritto Nazione Classi NumeroNumeroData deposito Data
scadenza Stato Richiedente riferimento deposito concessione Domanda concessione
concessione Domanda deposito Domanda concessione

SCUDERIA

T2 5 2 2 6 3 _ R1 Denominativo Nazionale Cipro Greca 14 16 lug 1999 53622 24 mar
2004 53622 16 lug 2006 53622 07 ago 2006 16 lug 2020 CONCESSO FERRARI S.P.A.

FERRARI

SCUDERIA

T252311_R1 Denominativo Nazionale Cipro Turca 14 28 lug 1999 4896 28 lug 1999
A4896 28 lug 2006 A4896 28 lug 2006 28 lug 2020 CONCESSO FERRARI S.P.A.

FERRARI

03, 06, 09, 14, SCUDERIA

T252995 Denominativo Nazionale Giappone 16, 18, 24, 25,65612/99 23 lug 1999
4710086 12 set 2003 12 set 2013 CONCESSO FERRARI S.P.A.

FERRARI

26, 28, 41, 42

03, 06, 09, 14, SCUDERIA

T253276_R1 Denominativo Nazionale Hong Kong 16, 18, 24, 25,14 lug 1999 9114/99
29 mag 2000 7607/2000 200007607AA 13 lug 2006 14 lug 2016 CONCESSO FERRARI
S.P.A.

FERRARI

26, 28, 41, 42, 43

03, 06, 09, 14, SCUDERIA

T253758 Denominativo Nazionale Libano 16, 18, 24, 25,2537 03 ago 1999 81130 25
set 1999 03 ago 2014 CONCESSO FERRARI S.P.A.

FERRARI

26, 28, 41, 42

SCUDERIA

T253805_R1 Denominativo Nazionale Macao 14 10 gen 2000 5353 10 lug 2000 N/005353
5353 10 lug 2007 5353 10 apr 2008 10 lug 2014 CONCESSO FERRARI S.P.A.

FERRARI

SCUDERIA

T254009 Denominativo Nazionale Malta 14 30306 15 lug 1999 30306 09 giu 2000 15
lug 2013 CONCESSO FERRARI S.P.A.

FERRARI

03, 06, 09, 14, SCUDERIA

T254329_R1 Denominativo Nazionale Nuova Zelanda 16, 18, 24, 25,312680 04 lug
2006 14 lug 2016 CONCESSO FERRARI S.P.A.

FERRARI

26, 28, 35, 41, 42

SCUDERIA

T254453_R1 Denominativo Nazionale Pakistan 14 12 lug 1999 156221 12 ago 2004
156221 12 lug 2006 156221 02 nov 2006 12 lug 2016 CONCESSO FERRARI S.P.A.

FERRARI



--------------------------------------------------------------------------------

 

LOGO [g272195img008.jpg]

Marchio SCUDERIA FERRARI in classe 14 nel Mondo a nome FERRARI S.P.A.

Primo dep.Primo dep.

NostroPrimo dep. DataPrimo dep. DataNumeroNumeroDataPriorita' NumeroPriorita'
Data Titolo Tipo marchio Diritto Nazione Classi NumeroNumeroData deposito Data
scadenza Stato Richiedente riferimento deposito concessione Domanda concessione
concessione Domanda deposito Domanda concessione

SCUDERIA

T2 5 5 2 1 9 _ R1 Denominativo Nazionale Taiwan 14 22 lug 1999 35913/88 16 gen
2001 925523 925523 02 apr 2004 31 mar 2014 CONCESSO FERRARI S.P.A.

FERRARI

03, 06, 09, 14, SCUDERIA

T255430 Denominativo Nazionale Tunisia 16, 18, 24, 25,EE991286 09 ago 1999
EE991286 09 ago 1999 09 ago 2014 CONCESSO FERRARI S.P.A.

FERRARI

26, 28, 41, 42

03, 06, 09, 14,

SCUDERIA16, 18, 20, 21,

T255587 Denominativo Nazionale USA 77/551249 20 ago 2008 3.882.042 30 nov 2010
30 nov 2020 CONCESSO FERRARI S.P.A.

FERRARI 22, 24, 25, 26,

28, 35, 41, 43

SCUDERIA

T255637 Denominativo Nazionale Venezuela 14 1999/013015 30 lug 1999 P-249025 04
nov 2003 04 nov 2013 CONCESSO FERRARI S.P.A.

FERRARI

03, 06, 09, 14, SCUDERIA

T258152_R1 Denominativo Comunitario Comunitario 16, 18, 24, 25,23 giu 1999
1218585 22 mag 2001 1218585 21 apr 2009 1218585 05 lug 2009 23 giu 2019 CONCESSO
FERRARI S.P.A.

FERRARI

26, 28, 35, 41, 42

SCUDERIA

T258319_R1 Denominativo Nazionale Arabia Saudita 14 07 ago 1999 05 set 2001
586/46 586/46 04 ott 2010 27 dic 2018 CONCESSO FERRARI S.P.A.

FERRARI

SCUDERIA

T258807 Denominativo Nazionale Indonesia 14 D002009 023973 22 lug 2009
IDM000288024 11 gen 2011 22 lug 2019 CONCESSO FERRARI S.P.A.

FERRARI

03, 06, 09, 14, SCUDERIA

T259030_R1 Denominativo Nazionale Svizzera 16, 18, 24, 25,23 lug 1999 05809/1999
29 nov 1999 467123 P-467123 23 lug 2019 CONCESSO FERRARI S.P.A.

FERRARI

26, 28, 35, 41, 42

SCUDERIA

T259636_R1 Denominativo Nazionale Thailandia 14 19 ago 1999 395398 03 ott 2000
KOR120911 17 ago 2009 120911 26 ago 2009 18 ago 2019 CONCESSO FERRARI S.P.A.

FERRARI



--------------------------------------------------------------------------------

 

LOGO [g272195img009.jpg]

Marchio SCUDERIA FERRARI in classe 14 nel Mondo a nome FERRARI S.P.A.

Primo dep.Primo dep.

NostroPrimo dep. DataPrimo dep. DataNumeroNumeroDataPriorita' NumeroPriorita'
Data Titolo Tipo marchio Diritto Nazione Classi NumeroNumeroData deposito Data
scadenza Stato Richiedente riferimento deposito concessione Domanda concessione
concessione Domanda deposito Domanda concessione

SCUDERIA

T2 5 9 6 4 6 _ R1 Denominativo Nazionale Messico 14 22 lug 1999 384163 24 feb
2000 643068 21 lug 2009 643068 14 set 2009 22 lug 2019 CONCESSO FERRARI S.P.A.

FERRARI

SCUDERIA

T259663_R1 Denominativo Nazionale India 14 20 lug 1999 866893 28 set 2006 866893
866893 27 ago 2009 20 lug 2019 CONCESSO FERRARI S.P.A.

FERRARI

SCUDERIA

T259693_R1 Denominativo Nazionale Singapore 14 02 ago 1999 T99/08131B 21 mar
2001 T99/08131B 235965 31 lug 2009 T9908131B 31 lug 2009 02 ago 2019 CONCESSO
FERRARI S.P.A.

FERRARI

SCUDERIA

T259700_R1 Denominativo Nazionale Oman 14 04 ago 1999 20589 24 feb 2004 20589
20589 04 ago 2009 04 ago 2019 CONCESSO FERRARI S.P.A.

FERRARI

SCUDERIA

T259740_R1 Denominativo Nazionale Sud Africa 14 13 lug 1999 99/12407 09 dic 2002
99/12407 13 lug 2009 1999/12407 13 lug 2009 13 lug 2019 CONCESSO FERRARI S.P.A.

FERRARI

SCUDERIAEmirati ArabiRINNOVO IN

T259765_R1 Denominativo Nazionale 14 25 ago 1999 32674 05 set 2000 25444 25 ago
2019 FERRARI S.P.A.

FERRARI Uniti CORSO

03, 06, 09, 14, SCUDERIA

T259785_R1 Denominativo Nazionale Australia 16, 18, 24, 25,13 lug 1999 800032 12
dic 2001 800032 800032 17 lug 2009 13 lug 2019 CONCESSO FERRARI S.P.A.

FERRARI

26, 28, 35, 41, 42

SCUDERIA

T259814_R1 Denominativo Nazionale Bahrein 14 17 ott 1999 14 apr 2002 26362 26362
10 ago 2009 17 ott 2019 CONCESSO FERRARI S.P.A.

FERRARI

SCUDERIA

T259834_R1 Denominativo Nazionale Malesia 14 06 ago 1999 99007394 27 set 2006
99007394 99007394 17 set 2009 06 ago 2019 CONCESSO FERRARI S.P.A.

FERRARI



--------------------------------------------------------------------------------

 

LOGO [g272195img010.jpg]

Marchio SCUDERIA FERRARI in classe 14 nel Mondo a nome FERRARI S.P.A.

Primo dep.Primo dep.

NostroPrimo dep. DataPrimo dep. DataNumeroNumeroDataPriorita' NumeroPriorita'
Data Titolo Tipo marchio Diritto Nazione Classi NumeroNumeroData deposito Data
scadenza Stato Richiedente riferimento deposito concessione Domanda concessione
concessione Domanda deposito Domanda concessione

HU VN RU RO SI

SM TJ TR UA

MA MC MK MN

03, 06, 09, 14, SCUDERIAMD NO PL CN

T2 6 0 5 9 1 _ R1 Denominativo Internazionale 16, 18, 24, 25,29 nov 1999 726243
11992 D/2009 17 nov 2009 726243 29 nov 2009 29 nov 2019 CONCESSO FERRARI
S.P.A.05809/1999 23 lug 1999 FERRARI EG LI IS KZ LV

26, 28, 35, 41, 42 BA HR KP CU

CZ DZ RS AL AM

BG BY ME

03, 06, 09, 14, SCUDERIA

T260591_R1-01 Denominativo Internazionale Ungheria 16, 18, 24, 25,29 nov 1999
726243 11992 D/2009 17 nov 2009 726243 29 nov 2009 29 nov 2019 CONCESSO FERRARI
S.P.A.05809/1999 23 lug 1999 FERRARI

26, 28, 35, 41, 42

03, 06, 09, 14, SCUDERIA

T260591_R1-02 Denominativo Internazionale Viet Nam 16, 18, 24, 25,29 nov 1999
726243 11992 D/2009 17 nov 2009 726243 29 nov 2009 29 nov 2019 CONCESSO FERRARI
S.P.A.05809/1999 23 lug 1999 FERRARI

26, 28, 35, 41, 42

03, 06, 09, 14, SCUDERIA

T260591_R1-03 Denominativo Internazionale Russia 16, 18, 24, 25,29 nov 1999
726243 11992 D/2009 17 nov 2009 726243 29 nov 2009 29 nov 2019 CONCESSO FERRARI
S.P.A.05809/1999 23 lug 1999 FERRARI

26, 28, 35, 41, 42

03, 06, 09, 14, SCUDERIA

T260591_R1-04 Denominativo Internazionale Romania 16, 18, 24, 25,29 nov 1999
726243 11992 D/2009 17 nov 2009 726243 29 nov 2009 29 nov 2019 CONCESSO FERRARI
S.P.A.05809/1999 23 lug 1999 FERRARI

26, 28, 35, 41, 42

03, 06, 09, 14, SCUDERIA

T260591_R1-05 Denominativo Internazionale Slovenia 16, 18, 24, 25,29 nov 1999
726243 11992 D/2009 17 nov 2009 726243 29 nov 2009 29 nov 2019 CONCESSO FERRARI
S.P.A.05809/1999 23 lug 1999 FERRARI

26, 28, 35, 41, 42

03, 06, 09, 14, SCUDERIARepubblica di

T260591_R1-06 Denominativo Internazionale 16, 18, 24, 25,29 nov 1999 726243
11992 D/2009 17 nov 2009 726243 29 nov 2009 29 nov 2019 CONCESSO FERRARI
S.P.A.05809/1999 23 lug 1999 FERRARI San Marino

26, 28, 35, 41, 42

03, 06, 09, 14, SCUDERIA

T260591_R1-07 Denominativo Internazionale Tajikistan 16, 18, 24, 25,29 nov 1999
726243 11992 D/2009 17 nov 2009 726243 29 nov 2009 29 nov 2019 CONCESSO FERRARI
S.P.A.05809/1999 23 lug 1999 FERRARI

26, 28, 35, 41, 42

03, 06, 09, 14, SCUDERIA

T260591_R1-08 Denominativo Internazionale Turchia 16, 18, 24, 25,29 nov 1999
726243 11992 D/2009 17 nov 2009 726243 29 nov 2009 29 nov 2019 CONCESSO FERRARI
S.P.A.05809/1999 23 lug 1999 FERRARI

26, 28, 35, 41, 42



--------------------------------------------------------------------------------

 

LOGO [g272195img011.jpg]

Marchio SCUDERIA FERRARI in classe 14 nel Mondo a nome FERRARI S.P.A.

Primo dep.Primo dep.

NostroPrimo dep. DataPrimo dep. DataNumeroNumeroDataPriorita' NumeroPriorita'
Data Titolo Tipo marchio Diritto Nazione Classi NumeroNumeroData deposito Data
scadenza Stato Richiedente riferimento deposito concessione Domanda concessione
concessione Domanda deposito Domanda concessione

03, 06, 09, 14, SCUDERIA

T2 6 0 5 9 1 _ R1—0 9 Denominativo Internazionale Ucraina 16, 18, 24, 25,29 nov
1999 726243 11992 D/2009 17 nov 2009 726243 29 nov 2009 29 nov 2019 CONCESSO
FERRARI S.P.A.05809/1999 23 lug 1999 FERRARI

26, 28, 35, 41, 42

03, 06, 09, 14, SCUDERIA

T260591_R1-10 Denominativo Internazionale Marocco 16, 18, 24, 25,29 nov 1999
726243 11992 D/2009 17 nov 2009 726243 29 nov 2009 29 nov 2019 CONCESSO FERRARI
S.P.A.05809/1999 23 lug 1999 FERRARI

26, 28, 35, 41, 42

03, 06, 09, 14, SCUDERIA

T260591_R1-11 Denominativo Internazionale Monaco 16, 18, 24, 25,29 nov 1999
726243 11992 D/2009 17 nov 2009 726243 29 nov 2009 29 nov 2019 CONCESSO FERRARI
S.P.A.05809/1999 23 lug 1999 FERRARI

26, 28, 35, 41, 42

03, 06, 09, 14, SCUDERIARepub. Di

T260591_R1-12 Denominativo Internazionale 16, 18, 24, 25,29 nov 1999 726243
11992 D/2009 17 nov 2009 726243 29 nov 2009 29 nov 2019 CONCESSO FERRARI
S.P.A.05809/1999 23 lug 1999 FERRARI Macedonia

26, 28, 35, 41, 42

03, 06, 09, 14, SCUDERIA

T260591_R1-13 Denominativo Internazionale Mongolia 16, 18, 24, 25,29 nov 1999
726243 11992 D/2009 17 nov 2009 726243 29 nov 2009 29 nov 2019 CONCESSO FERRARI
S.P.A.05809/1999 23 lug 1999 FERRARI

26, 28, 35, 41, 42

03, 06, 09, 14, SCUDERIA

T260591_R1-14 Denominativo Internazionale Moldavia 16, 18, 24, 25,29 nov 1999
726243 11992 D/2009 17 nov 2009 726243 29 nov 2009 29 nov 2019 CONCESSO FERRARI
S.P.A.05809/1999 23 lug 1999 FERRARI

26, 28, 35, 41, 42

03, 06, 09, 14, SCUDERIA

T260591_R1-15 Denominativo Internazionale Norvegia 16, 18, 25, 26,29 nov 1999
726243 11992 D/2009 17 nov 2009 726243 29 nov 2009 29 nov 2019 CONCESSO FERRARI
S.P.A.05809/1999 23 lug 1999 FERRARI

28, 35, 41, 42

03, 06, 09, 14, SCUDERIA

T260591_R1-16 Denominativo Internazionale Polonia 16, 18, 24, 25,29 nov 1999
726243 11992 D/2009 17 nov 2009 726243 29 nov 2009 29 nov 2019 CONCESSO FERRARI
S.P.A.05809/1999 23 lug 1999 FERRARI

26, 28, 35, 41, 42

03, 06, 09, 14, SCUDERIA

T260591_R1-17 Denominativo Internazionale Cina Popolare 16, 18, 24, 25,29 nov
1999 726243 11992 D/2009 17 nov 2009 726243 29 nov 2009 29 nov 2019 CONCESSO
FERRARI S.P.A.05809/1999 23 lug 1999 FERRARI

26, 28, 35, 41, 42



--------------------------------------------------------------------------------

 

LOGO [g272195img012.jpg]

Marchio SCUDERIA FERRARI in classe 14 nel Mondo a nome FERRARI S.P.A.

Primo dep.Primo dep.

NostroPrimo dep. DataPrimo dep. DataNumeroNumeroDataPriorita' NumeroPriorita'
Data Titolo Tipo marchio Diritto Nazione Classi NumeroNumeroData deposito Data
scadenza Stato Richiedente riferimento deposito concessione Domanda concessione
concessione Domanda deposito Domanda concessione

03, 06, 09, 14, SCUDERIA

T2 6 0 5 9 1 _ R1—1 8 Denominativo Internazionale Egitto 16, 18, 24, 25,29 nov
1999 726243 11992 D/2009 17 nov 2009 726243 29 nov 2009 29 nov 2019 CONCESSO
FERRARI S.P.A.05809/1999 23 lug 1999 FERRARI

26, 28, 35, 41, 42

03, 06, 09, 14, SCUDERIA

T260591_R1-19 Denominativo Internazionale Liechtenstein 16, 18, 24, 25,29 nov
1999 726243 11992 D/2009 17 nov 2009 726243 29 nov 2009 29 nov 2019 CONCESSO
FERRARI S.P.A.05809/1999 23 lug 1999 FERRARI

26, 28, 35, 41, 42

03, 06, 09, 14, SCUDERIA

T260591_R1-20 Denominativo Internazionale Islanda 16, 18, 24, 25,29 nov 1999
726243 11992 D/2009 17 nov 2009 726243 29 nov 2009 29 nov 2019 CONCESSO FERRARI
S.P.A.05809/1999 23 lug 1999 FERRARI

26, 28, 35, 41, 42

03, 06, 09, 14, SCUDERIA

T260591_R1-21 Denominativo Internazionale Kazakistan 16, 18, 24, 25,29 nov 1999
726243 11992 D/2009 17 nov 2009 726243 29 nov 2009 29 nov 2019 CONCESSO FERRARI
S.P.A.05809/1999 23 lug 1999 FERRARI

26, 28, 35, 41, 42

03, 06, 09, 14, SCUDERIA

T260591_R1-22 Denominativo Internazionale Lettonia 16, 18, 24, 25,29 nov 1999
726243 11992 D/2009 17 nov 2009 726243 29 nov 2009 29 nov 2019 CONCESSO FERRARI
S.P.A.05809/1999 23 lug 1999 FERRARI

26, 28, 35, 41, 42

03, 06, 09, 14, SCUDERIABosnia-

T260591_R1-23 Denominativo Internazionale 16, 18, 24, 25,29 nov 1999 726243
11992 D/2009 17 nov 2009 726243 29 nov 2009 29 nov 2019 CONCESSO FERRARI
S.P.A.05809/1999 23 lug 1999 FERRARI Erzegovina

26, 28, 35, 41, 42

03, 06, 09, 14, SCUDERIA

T260591_R1-24 Denominativo Internazionale Croazia 16, 18, 24, 25,29 nov 1999
726243 11992 D/2009 17 nov 2009 726243 29 nov 2009 29 nov 2019 CONCESSO FERRARI
S.P.A.05809/1999 23 lug 1999 FERRARI

26, 28, 35, 41, 42

03, 06, 09, 14, SCUDERIA

T260591_R1-25 Denominativo Internazionale Corea Del Nord 16, 18, 24, 25,29 nov
1999 726243 11992 D/2009 17 nov 2009 726243 29 nov 2009 29 nov 2019 CONCESSO
FERRARI S.P.A.05809/1999 23 lug 1999 FERRARI

26, 28, 35, 41, 42

03, 06, 09, 14, SCUDERIA

T260591_R1-26 Denominativo Internazionale Cuba 16, 18, 24, 25,29 nov 1999 726243
11992 D/2009 17 nov 2009 726243 29 nov 2009 29 nov 2019 CONCESSO FERRARI
S.P.A.05809/1999 23 lug 1999 FERRARI

26, 28, 35, 41, 42



--------------------------------------------------------------------------------

 

LOGO [g272195img013.jpg]

Marchio SCUDERIA FERRARI in classe 14 nel Mondo a nome FERRARI S.P.A.

Primo dep.Primo dep.

NostroPrimo dep. DataPrimo dep. DataNumeroNumeroDataPriorita' NumeroPriorita'
Data Titolo Tipo marchio Diritto Nazione Classi NumeroNumeroData deposito Data
scadenza Stato Richiedente riferimento deposito concessione Domanda concessione
concessione Domanda deposito Domanda concessione

03, 06, 09, 14, SCUDERIA

T2 6 0 5 9 1 _ R1—2 7 Denominativo Internazionale Repub. Ceca 16, 18, 24, 25,29
nov 1999 726243 11992 D/2009 17 nov 2009 726243 29 nov 2009 29 nov 2019 CONCESSO
FERRARI S.P.A.05809/1999 23 lug 1999 FERRARI

26, 28, 35, 41, 42

03, 06, 09, 14, SCUDERIA

T260591_R1-28 Denominativo Internazionale Algeria 16, 18, 24, 25,29 nov 1999
726243 11992 D/2009 17 nov 2009 726243 29 nov 2009 29 nov 2019 CONCESSO FERRARI
S.P.A.05809/1999 23 lug 1999 FERRARI

26, 28, 35, 41, 42

03, 06, 09, 14, SCUDERIA

T260591_R1-29 Denominativo Internazionale Serbia 16, 18, 24, 25,29 nov 1999
726243 11992 D/2009 17 nov 2009 726243 29 nov 2009 29 nov 2019 CONCESSO FERRARI
S.P.A.05809/1999 23 lug 1999 FERRARI

26, 28, 35, 41, 42

03, 06, 09, 14, SCUDERIA

T260591_R1-30 Denominativo Internazionale Albania 16, 18, 24, 25,29 nov 1999
726243 11992 D/2009 17 nov 2009 726243 29 nov 2009 29 nov 2019 CONCESSO FERRARI
S.P.A.05809/1999 23 lug 1999 FERRARI

26, 28, 35, 41, 42

03, 06, 09, 14, SCUDERIA

T260591_R1-31 Denominativo Internazionale Armenia 16, 18, 24, 25,29 nov 1999
726243 11992 D/2009 17 nov 2009 726243 29 nov 2009 29 nov 2019 CONCESSO FERRARI
S.P.A.05809/1999 23 lug 1999 FERRARI

26, 28, 35, 41, 42

03, 06, 09, 14, SCUDERIA

T260591_R1-32 Denominativo Internazionale Bulgaria 16, 18, 24, 25,29 nov 1999
726243 11992 D/2009 17 nov 2009 726243 29 nov 2009 29 nov 2019 CONCESSO FERRARI
S.P.A.05809/1999 23 lug 1999 FERRARI

26, 28, 35, 41, 42

03, 06, 09, 14, SCUDERIA

T260591_R1-33 Denominativo Internazionale Bielorussia 16, 18, 24, 25,29 nov 1999
726243 11992 D/2009 17 nov 2009 726243 29 nov 2009 29 nov 2019 CONCESSO FERRARI
S.P.A.05809/1999 23 lug 1999 FERRARI

26, 28, 35, 41, 42

03, 06, 09, 14, SCUDERIA

T260591_R1-34 Denominativo Internazionale Montenegro 16, 18, 24, 25,29 nov 1999
726243 11992 D/2009 17 nov 2009 726243 29 nov 2009 29 nov 2019 CONCESSO FERRARI
S.P.A.05809/1999 23 lug 1999 FERRARI

26, 28, 35, 41, 42

SCUDERIA

T260661_R1 Denominativo Nazionale Kuwait 14 21 giu 2000 47042 20 feb 2005 43629
25 nov 2009 43629 25 nov 2009 20 giu 2020 CONCESSO FERRARI S.P.A.

FERRARI



--------------------------------------------------------------------------------

 

LOGO [g272195img014.jpg]

Marchio SCUDERIA FERRARI in classe 14 nel Mondo a nome FERRARI S.P.A.

Primo dep.Primo dep.

NostroPrimo dep. DataPrimo dep. DataNumeroNumeroDataPriorita' NumeroPriorita'
Data Titolo Tipo marchio Diritto Nazione Classi NumeroNumeroData deposito Data
scadenza Stato Richiedente riferimento deposito concessione Domanda concessione
concessione Domanda deposito Domanda concessione

03, 06, 09, 14, SCUDERIA

T2 6 3 6 5 4 _ R1 Denominativo Nazionale Corea Del Sud 16, 18, 24, 25,30 lug
1999 1898/99 23 nov 2000 2086 2010-334 10 giu 2010 2086 18 nov 2010 23 nov 2020
CONCESSO FERRARI S.P.A.

FERRARI

26, 28, 35, 41, 42